Henderson Global Funds Prospectus November 30, 2014, as amended March 31, 2015 All Asset Fund (HGAAX, HGACX, HGAIX) Dividend & Income Builder Fund (HDAVX, HDCVX, HDIVX) Emerging Markets Fund (HEMAX, HEMCX, HEMIX) European Focus Fund (HFEAX, HFEBX, HFECX, HFEIX) Global Equity Income Fund (HFQAX, HFQCX, HFQIX) Global Technology Fund (HFGAX, HFGBX, HFGCX, HFGIX) High Yield Opportunities Fund (HYOAX, HYOCX, HYOIX) International Long/Short Equity Fund (HLNAX, HLNCX, HLNIX) International Opportunities Fund (HFOAX, HFOBX, HFOCX, HFORX, HFOIX) International Select Equity Fund (HSQAX, HSQCX, HSQIX) Strategic Income Fund (HFAAX, HFABX, HFACX, HFAIX) Unconstrained Bond Fund (HUNAX, HUNCX, HUNIX) US Growth Opportunities Fund (HGRAX, HGRCX, HGRIX) March 31, 2015 Henderson All Asset Fund Class A Shares | Class C Shares | Class I Shares HGAAX HGACX HGAIX Henderson Dividend & Income Builder Fund Class A Shares | Class C Shares | Class I Shares HDAVX HDCVX HDIVX Henderson Emerging Markets Fund Class A Shares | Class C Shares | Class I Shares HEMAX HEMCX HEMIX Henderson European Focus Fund Class A Shares | Class B Shares | Class C Shares | Class I Shares HFEAX HFEBX HFECX HFEIX Henderson Global Equity Income Fund Class A Shares | Class C Shares | Class I Shares HFQAX HFQCX HFQIX Henderson Global Technology Fund Class A Shares | Class B Shares | Class C Shares | Class I Shares HFGAX HFGBX HFGCX HFGIX Henderson High Yield Opportunities Fund Class A Shares | Class C Shares | Class I Shares HYOAX HYOCX HYOIX Henderson International Long/Short Equity Fund Class A Shares | Class C Shares | Class I Shares HLNAX HLNCX HLNIX Henderson International Opportunities Fund Class A Shares | Class B Shares | Class C Shares | Class R Shares | Class I Shares HFOAX HFOBX HFOCX HFORX HFOIX Henderson International Select Equity Fund Class A Shares | Class C Shares | Class I Shares HSQAX HSQCX HSQIX Henderson Strategic Income Fund Class A Shares | Class B Shares | Class C Shares | Class I Shares HFAAX HFABX HFACX HFAIX Henderson Unconstrained Bond Fund Class A Shares | Class C Shares | Class I Shares HUNAX HUNCX HUNIX Henderson US Growth Opportunities Fund Class A Shares | Class C Shares | Class I Shares HGRAX HGRCX HGRIX Prospectus The Henderson All Asset Fund’s investment objective is to provide total return by investing in a broad range of asset classes. The Henderson Dividend & Income Builder Fund’s investment objective is to seek to provide current income from a portfolio of securities that exceeds the average yield on global stocks, and aims to provide a growing stream of income per share over time. The Dividend & Income Builder Fund’s secondary objective is to seek to provide long-term capital appreciation. The Henderson Emerging Markets Fund’s investment objective is to achieve long-term growth of capital. The Henderson European Focus Fund’s investment objective is to achieve long-term capital appreciation primarily through investment in equities of European companies. The Henderson Global Equity Income Fund’s investment objective is to achieve a high level of current income and, as a secondary objective, steady growth of capital. The Henderson Global Technology Fund’s investment objective is to achieve long-term capital appreciation primarily through investment in equities of technology-related companies. The Henderson High Yield Opportunities Fund’s investment objective is to seek total return with current income as a secondary objective. The Henderson International Long/Short Equity Fund’s investment objective is to achieve long-term capital appreciation. The Henderson International Opportunities Fund’s investment objective is to achieve long-term capital appreciation primarily through investment in equities of non-US companies. The Henderson International Select Equity Fund’s investment objective is to achieve long-term capital appreciation. The Henderson Strategic Income Fund’s investment objective is to seek total return through current income and capital appreciation. The Henderson Unconstrained Bond Fund’s investment objective is to seek total return through current income and capital appreciation. The Henderson US Growth Opportunities Fund’s investment objective is to seek long-term capital appreciation. As with all mutual fund securities, the Securities and Exchange Commission and, in the case of the Henderson Unconstrained Bond Fund, the Commodity Futures Trading Commission does not approve or disapprove these securities or determine whether the information in this prospectus is adequate or accurate. Any representation to the contrary is a criminal offense. Table of Contents Fund Summaries Henderson All Asset Fund 1 Henderson Dividend & Income Builder Fund 8 Henderson Emerging Markets Fund 14 Henderson European Focus Fund 19 Henderson Global Equity Income Fund 24 Henderson Global Technology Fund 29 Henderson High Yield Opportunities Fund 34 Fund Summary – Henderson International Opportunities Fund 45 Henderson International Select Equity Fund 50 Henderson Strategic Income Fund 55 Henderson Unconstrained Bond Fund 61 Henderson US Growth Opportunities Fund 67 Additional Information about Investment Strategies and Risks 70 Management of the Funds 83 Other Investment Vehicle Performance 87 Description of Share Classes 88 How to Purchase, Exchange and Redeem Shares 95 Investor Services and Programs Other Information Financial Highlights 105 Fund Summary – Henderson All Asset Fund Investment Objective The Henderson All Asset Fund’s (the “Fund”) investment objective is to provide total return by investing in a broad range of asset classes. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None(a) 1.00%(b) None Annual Fund Operating Expenses (expenses that you pay each Class A Class C Class I year as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.40% 0.40% 0.40% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses 0.28% 0.27% 0.22% Acquired Fund Fees and Expenses (c) 0.40% 0.40% 0.40% Total Annual Fund Operating Expenses 1.33% 2.07% 1.02% Fee Waiver and/or Expense Reimbursement (d) (0.08)% (0.07)% (0.02)% Total Annual Fund Operating Expenses After Fee Waiver 1.25% 2.00% 1.00% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The current fiscal year estimates are based on the underlying fund holdings during the most recent fiscal period and use the net expense ratio in the most recent publicly available financial statements for each underlying fund. Fees and expenses of foreign investment companies may be calculated in a manner that differs from US investment companies. (d) With respect to investments in affiliated Underlying Funds, the Fund’s adviser has contractually agreed to reduce or waive the Fund’s management fee to limit the combined management fees paid to the adviser for those assets to the greater of 1.00% or the affiliated Underlying Fund’s management fee. In addition, the Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 0.60% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. In addition to the expenses shown above, shareholders of the Fund will indirectly bear their pro rata share of the annual operating expenses of the underlying funds. As a result, the investment returns of the Fund will be net of the expenses of the underlying funds. Because the Fund invests in other investment companies, as a shareholder you will pay a higher expense ratio than if you had purchased shares of an underlying fund directly. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 695 $ 949 Class C Class I 1 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 695 $ 949 Class C Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio), except that the Fund generally does not pay transaction costs for shares of open-end mutual funds. An underlying fund may also pay transaction costs when it buys and sells securities. A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 52% of the average value of its portfolio. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing in a broad range of both traditional asset classes (such as equity and fixed income investments) and alternative asset classes (such as real estate, commodities, currencies, private equity and absolute return strategies). As part of this strategy, the Fund may hold cash and/or invest in money market instruments or cash equivalents. A flexible asset allocation approach will be utilized to invest across asset classes within a risk controlled framework. Asset allocation decisions will be driven by a process consisting of three key elements: asset selection, diversified portfolio construction and efficient implementation. Risk management is an integral part of decision making and is considered at all stages of the investment process. The Fund will vary its exposure to different asset classes and strategies over time in response to changing market and economic conditions. The level of exposure to various asset classes will be based on the adviser’s assessment of the asset’s potential return, associated volatility and correlation with other assets. The Fund may seek exposure to the asset classes described above by investing in other investment companies or investment pools, by investing directly in securities and other investments or through the use of derivatives. Such investment companies and investment pools might include, for example, other open-end or closed-end investment companies (including investment companies that concentrate their investments in one or more industries or economic or market sectors), exchange-traded funds (“ETFs”, which are open-end investment companies whose shares may be bought or sold by investors in transactions on major stock exchanges), unit investment trusts, and domestic or foreign private investment pools (including investment companies not registered under the Investment Company Act of 1940, as amended (the “1940 Act”), such as “hedge funds”) or indexes of investment pools. The Fund’s adviser or subadviser may itself manage the Fund’s assets allocated to a particular asset class, either directly or through a mutual fund or other pooled vehicle managed by it, or it may invest the Fund’s assets in other investment companies or private investment pools providing access to specialist management outside of the Henderson organization. The amount and type of the Fund’s investment in a particular asset class, and the amount invested in certain investment companies or investment pools, is limited by law and by tax considerations. The Fund may invest across the maturity range of fixed income securities and expects to invest in investment-grade fixed income securities. The Fund’s investment exposure, either through direct investment or through the underlying funds, primarily includes the following types of securities and other financial instruments: · Equity securities of US and non-US companies, including emerging markets. Equity securities include commonstocks, preferred stocks, convertible securities, depositary receipts, and equity interests in trusts, partnerships, andlimited liability companies. · Fixed income securities of various types including US government debt securities, US investment grade corporatedebt, high yield debt securities or “junk bonds”, mortgage-related and other asset-backed securities, foreigninvestment grade debt (including developed market government bonds), emerging market debt, international highyield debt, convertible securities, senior loans and cash equivalents. · Derivatives. The Fund may engage in exchange-traded or over-the-counter derivative transactions to enhance totalreturn, to gain or limit exposure to equity or credit markets, interest rates or currency exchange rates, and/or as asubstitute for the purchase or sale of securities, currencies or certain asset classes directly. The Fund expects to usederivatives principally when seeking to gain or limit exposure to equity markets by using futures contracts onsecurities indices or by purchasing exchange-traded call or put options on equity indices futures contracts, to gain orlimit currency exposure using forward foreign currency contracts, to obtain net long or net negative (short) exposuresto selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, optionson bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements. However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on theFund’s use of derivatives. At times the Fund may hold a significant amount of cash, money market instruments (whichmay include investments in one or more money market funds or similar vehicles) or other high-quality, short-terminstruments to cover obligations with respect to, or that may result from, the Fund’s investments in futures contractsor securities indices, forward foreign currency contracts, bond or interest rate future contracts or other derivatives. 2 The Fund may invest in commodity-related investments. The Fund may invest, without limitation, in securities denominated in foreign currencies and in US dollar-denominated securities of foreign issuers. In addition, the Fund or an underlying fund may also invest in securities issued by smaller companies and in less seasoned issuers, including through initial public offerings and private placements. The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. Henderson Global Funds has obtained an exemptive order that allows the Fund to invest in affiliated and unaffiliated investment companies in excess of the limits under the 1940 Act, subject to the conditions of the order. The Fund may invest without limitation in any affiliated Fund of the Henderson Global Funds (“Underlying Henderson Funds” together with unaffiliated underlying funds, “underlying funds”). In addition to investing in the Underlying Henderson Funds, at the discretion of Henderson and without shareholder approval, the Fund may invest in additional series of Henderson Global Funds created in the future. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Because the Fund may invest to a significant degree in other investment companies, the Fund’s risks are directly related to the risks of the underlying funds in which it invests. The principal risks that could adversely affect the total return on your investment include: · Investment Company and Pooled Vehicles Risk. The Fund may invest in other investment companies or pooled vehicles,including open-end funds, closed-end funds, trusts, and ETFs, that are advised by the Fund’s adviser or subadviser or itsaffiliates or by unaffiliated parties, to the extent permitted by applicable law. When investing in a closed-end investmentcompany, the Fund may pay a premium above such investment company’s net asset value per share and when the shares aresold, the price received by the Fund may be at a discount to net asset value. As a shareholder in an investment company, theFund, and indirectly the Fund’s shareholders, would bear its ratable share of the investment company’s expenses, includingadvisory and administrative fees, and would at the same time continue to pay its own fees and expenses. Where aninvestment company or pooled investment vehicle offers multiple classes of shares or interests, the Fund will seek to invest inthe class with the lowest expenses to the Fund, although there is no guarantee that it will be able to do so. ETFs issueredeemable securities, but because these securities may only be redeemed in kind in significant amounts investors generallybuy and sell shares in transactions on securities exchanges. Investments in other investment companies may be subject toinvestment limitations. · Active Management Risk. The Fund is actively managed and its performance therefore will reflect, in part, the ability of themanagers to select investments and to make investment decisions that are suited to achieving the Fund’s investmentobjective. Due to its active management, the Fund could underperform its benchmark index and/or other funds with a similarinvestment objective and/or strategies. · Allocation Risk. The Fund’s investment performance may depend, at least in part, on how its assets are allocated andreallocated among the underlying funds and other investments in which it invests. You could lose money on your investment inthe Fund as a result of these allocation decisions. Although the Fund will attempt to invest in a number of different underlyingfunds and other investments, to the extent that the Fund invests a significant portion of its assets in a single underlying fund, itwill be particularly sensitive to the risks associated with that fund and any investments in which that fund concentrates. · Market Risk. The market price of securities or other investments owned by the Fund or an underlying fund may go up ordown, sometimes rapidly or unpredictably. Securities may decline in value due to factors affecting securities markets generallyor particular industries represented in the securities markets. The value of a security may decline due to general marketconditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions,changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentimentgenerally. The value of a security may also decline due to factors which affect a particular industry or industries, such as laborshortages or increased production costs and competitive conditions within an industry. During a general downturn in thesecurities markets, multiple asset classes may decline in value simultaneously. Equity securities generally have greater pricevolatility than fixed income securities. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, mayhave more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in thecase of initial public offerings and private placements, their securities may trade less frequently and in more limited volumethan those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those oflarger, more established companies. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which aresometimes referred to as emerging markets. For example, political and economic structures in these countries may bechanging rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higher 3 levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated with investing directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from those of other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move in unexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Some derivatives are “leveraged” and therefore may magnify or otherwise increase investment losses. Derivatives risk may be more significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market, market segment or asset class, their exposure may not correlate as expected to the performance of such market or asset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives may also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivative positions at any time. In fact, many over-the-counter instruments (instruments not traded on exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Derivatives may also involve credit and interest rate risks. In addition, the risks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed to derivatives in general or are invested in a few types of derivatives. · Geographic Concentration Risk. To the extent the Fund or underlying funds invest a substantial amount of its or their assets in issuers located in a single country or region, economic, political, regulatory or other developments or conditions within such country or region will generally have a greater effect on the Fund or underlying funds than they would on a more geographically diversified fund, which may result in greater losses and volatility. · Convertible Securities Risk. The Fund or underlying funds may invest in securities that are convertible into preferred and common stocks, and thus, are subject to the risks of investments in both debt and equity securities. The market value of convertible securities tends to decline as interest rates increase and, conversely, tends to increase as interest rates decline. In addition, because of the conversion feature, the market value of convertible securities tends to vary with fluctuations in the market value of the underlying preferred and common stocks and, therefore, also will react to variations in the general market for equity securities. · Warrants Risk. The Fund or underlying funds may invest in warrants to purchase equity securities. The price, performance and liquidity of such warrants are typically linked to the underlying stock. These instruments have many characteristics of convertible securities and, similarly, will react to variations in the general market for equity securities. · Interest Rate Risk. Generally, debt securities will decrease in value when interest rates rise and increase in value when interest rates decline. Interest rate risk is the risk that the debt securities will decline in value because of increases in interest rates. Interest rate changes normally have a greater effect on the prices of longer-term debt securities than shorter-term debt securities. In addition, during periods of declining interest rates, the issuers of debt securities may prepay principal earlier than scheduled, forcing the Fund or an underlying fund to reinvest in lower yielding debt securities. (This is known as prepayment risk and may reduce the income of the Fund or an underlying fund.) During periods of rising interest rates, slower than expected principal payments may extend the average life of certain types of securities. This may lock in a below market interest rate, increase the debt security’s duration and reduce the value of the debt security. (This is known as extension risk.) · Credit/Default Risk. Credit risk is the risk that a debt security will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences an actual or perceived decline in its financial status. Various factors could affect the issuer’s actual or perceived willingness or ability to make timely interest or principal payments, including changes in the issuer’s financial condition or in general economic conditions. Below investment grade securities are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due, and therefore involve a greater risk of default. · High Yield Securities Risk. High yield securities (sometimes referred to as “junk bonds”) are considered predominantly speculative with respect to the issuer’s ability to pay interest and principal and are susceptible to default or decline in market value due to adverse economic and business developments. The market values for high yield securities tend to be volatile, and these securities are less liquid than investment grade securities. For these reasons, investments in high yield securities are subject to the following specific risks: increased price sensitivity to changing interest rates and to a deteriorating economic environment; greater risk of loss due to default or declining credit quality; greater likelihood that adverse company specific events will render the issuer unable to make interest and/or principal payments when due; and if a negative perception of the high yield market develops, greater risks that the price and liquidity of high yield securities may be depressed. The securities ratings provided by Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc. are based on analyses by these rating agencies of the credit quality of the securities, and may not take into account every risk related to whether interest or principal will be timely paid. · Inflation/Deflation Risk. Inflation risk is the risk that the assets of the Fund or underlying funds or income from the investments of the Fund or underlying funds may be worth less in the future as inflation decreases the value of money. As inflation increases, the real value of the portfolio of the Fund or an underlying fund could decline. Deflation risk is the risk that prices throughout the economy may decline over time – the opposite of inflation. Deflation may have an adverse effect on the 4 creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the portfolio of the Fund or an underlying fund. · Liquidity Risk. Liquidity risk is the risk associated with a lack of marketability of investments which may make it difficult to sell the investment at a desirable time or price. The Fund or any underlying fund may have to lower the selling price, sell other investments, or forego another, more appealing investment opportunity. Liquidity of individual debt securities varies considerably. High yield debt securities tend to be less liquid than higher-rated securities. Illiquid securities may trade at a discount from comparable, more liquid investments, and may be subject to wider fluctuations in market value. Judgment plays a larger role in valuing these investments as compared to valuing more liquid investments. · Leverage Risk. Leverage occurs when the Fund or an underlying fund increases its assets available for investment using borrowings, derivatives or similar investments or techniques. The use of leverage may make any change in the Fund’s NAV even greater and thus result in increased volatility of returns. Leverage presents the opportunity for increased net income and capital gains, but also exaggerates the Fund’s risk of loss. There can be no guarantee that a leveraging strategy will be successful. · Over-the-Counter Risk. Securities traded in over-the-counter markets may trade in smaller volumes, and their prices may be more volatile, than securities principally traded on securities exchanges. Such securities may be less liquid than more widely traded securities. In addition, the prices of such securities may include an undisclosed dealer markup, which the Fund or an underlying fund pays as part of the purchase price. · REITs Risk. The Fund or an underlying fund may invest in REITs or similar foreign instruments, which subject it to risks similar to those associated with direct ownership of real estate, including losses from casualty or condemnation, and changes in local and general economic conditions, supply and demand, interest rates, zoning laws, regulatory limitations on rents, property taxes and operating expenses. In addition, an investment in a REIT is subject to additional risks, such as poor performance by the manager of the REIT, adverse changes to the tax laws or failure by the REIT to qualify for tax-free pass-through of income under the US Internal Revenue Code of 1986, as amended (the “Code”), and to the risk of general declines in stock prices. In addition, some REITs have limited diversification because they invest in a limited number of properties, a narrow geographic area, or a single type of property. Also, the organizational documents of a REIT may contain provisions that make changes in control of the REIT difficult and time-consuming. As a shareholder in a REIT, the Fund, and indirectly the Fund’s shareholders, would bear its ratable share of the REIT’s expenses and would at the same time continue to pay its own fees and expenses. · Mortgage-Related and Other Asset-Backed Securities Risks. Mortgage-backed securities and other asset-backed securities often involve risks that are different from or more acute than risks associated with other types of debt instruments. Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, if the Fund or an underlying fund holds mortgage-related securities, it may exhibit additional volatility. This is known as extension risk. In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund or an underlying fund because the Fund or an underlying fund may have to reinvest that money at the lower prevailing interest rates. Investments in other asset-backed securities are subject to risks similar to those associated with mortgage-related securities, as well as additional risks associated with the nature of the assets and the servicing of those assets. · Commodity Risk. Investments in commodity-linked derivative instruments may subject the Fund or an underlying fund to greater volatility than investments in traditional securities. The value of commodity-linked derivative instruments may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or factors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs, and international economic, political and regulatory developments. In order to qualify for the special tax treatment available to regulated investment companies under Subchapter M of the Code, the Fund must derive at least 90% of its gross income each taxable year from certain specified types of investments. It is currently unclear which types of commodity-linked derivatives fall within these specified investment types. As a result, if the Fund’s income from investments in commodity-linked derivatives were determined not to constitute qualifying income in an amount that, combined with any other non-qualifying income, exceeded the 10% threshold, and if the Fund could not or did not cure the failure, the Fund could fail to qualify for the special tax treatment available to regulated investment companies under the Code and be subject to tax at the fund level, among other things. · Infrastructure Investment Risk. Infrastructure-related investments expose the Fund or an underlying fund to potential adverse economic, regulatory, political and other changes affecting such investments. Issuers of securities in infrastructure-related businesses are subject to a variety of factors that may adversely affect their business or operations including high interest costs in connection with capital construction programs, costs associated with environmental and other regulations, the effects of economic slowdown and surplus capacity, increased competition from other providers of services, uncertainties concerning the availability of fuel at reasonable prices, the effects of energy conservation policies and other factors. Additionally, infrastructure-related entities may be subject to regulation by various governmental authorities and may also be affected by governmental regulation of rates charged to customers, service interruption due to environmental, operational, or other events or mishaps and the imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards. 5 · Private Placements and Restricted Securities Risk. Private placement securities are securities that are not registeredunder the Securities Act of 1933, as amended, and are generally eligible for sale only to certain eligible investors. The Fund orany underlying fund may invest in securities that are purchased in private placements. Because there may be relatively fewpotential purchasers for such investments, especially under adverse market or economic conditions or in the event of adversechanges in the financial condition of the issuer, the Fund or an underlying fund could find it more difficult to sell such securitieswhen the Fund’s adviser or subadviser believes it advisable to do so or may be able to sell such securities only at prices lowerthan if such securities were more widely held. At times, it may also be more difficult to determine the fair value of suchsecurities for purposes of computing the net asset value of the Fund or an underlying fund. The sale of such investments mayalso be restricted under securities laws. · Repurchase Agreements Risk. The Fund or an underlying fund may enter into repurchase agreements. Repurchaseagreements may be viewed as loans made by the Fund which are collateralized by the securities subject to repurchase. Investment return on such assets will depend on the counterparties’ willingness and ability to perform their obligations underthe repurchase agreements. If the seller of a repurchase agreement defaults, the Fund or any underlying fund could realize aloss on the sale of the underlying security to the extent that the proceeds of sale including accrued interest are less than theresale price provided in the agreement including interest. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investmentsinvolve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolioturnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affectyour after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinaryincome for federal income tax purposes. · Non-Diversification Risk. Because the Fund may invest a higher percentage of its assets in a small number of issuers, theFund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is adiversified fund. · Private Equity Risk. There are inherent risks in investing in private equity companies, which are vehicles whose principalbusiness is to invest in and lend capital to privately-held companies. Generally, little public information exists for private andthinly traded companies, and there is a risk that private equity investors may not be able to make a fully informed investmentdecision. Listed private equity companies may have relatively concentrated investment portfolios consisting of a relativelysmall number of holdings. A consequence of this limited number of investments is that the aggregate returns realized may beadversely impacted by poor performance of a small number of investments or even a single investment, particularly if acompany experiences the need to write down an investment. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the Fund’s performance and average annual total returns compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follow are for the Fund’s Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. During the one-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 3.48% and (1.62)% for the quarters ended December 31 and June 30, 2013, respectively. The year-to-date return through September 30, 2014 was 1.61%. 6 Average Annual Total Return for periods ended December 31, 2013 Since (including maximum sales charges) 1 Year % Inception % Class A (Inception March 30, 2012) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class C (Inception March 30, 2012) Return Before Taxes Class I (Inception March 30, 2012) Return Before Taxes 3-month LIBOR USD (reflects no deductions for fees, expenses or taxes) MSCI World Index (reflects no deductions for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class C and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Bill McQuaker, Co-Head of Multi-Asset, Portfolio Manager, has been a member of the Fund’s portfolio managementteam since inception in 2012. · Paul O’Connor, Co-Head of Multi-Asset, Portfolio Manager, has been a member of the Fund’s portfolio managementteam since 2013. · Chris Paine, Director of Asset Allocation, Portfolio Manager, has been a member of the Fund’s portfolio managementteam since inception in 2012. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange shares of the Fund either through a financial advisor, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 7 Fund Summary – Henderson Dividend & Income Builder Fund Investment Objective The Henderson Dividend & Income Builder Fund’s (the “Fund”) investment objective is to seek to provide current income from a portfolio of securities that exceeds the average yield on global stocks, and aims to provide a growing stream of income per share over time. The Fund’s secondary objective is to seek to provide long-term capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.00% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None(a) 1.00%(b) None Annual Fund Operating Expenses (expenses that you pay each year Class A Class C Class I as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses 0.94% 0.93% 0.91% Acquired Fund Fees and Expenses (c) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.95% 2.69% 1.67% Fee Waiver and/or Expense Reimbursement (d) (0.64)% (0.63)% (0.61)% Total Annual Fund Operating Expenses After Fee Waiver 1.31% 2.06% 1.06% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The current fiscal year estimates are based on the underlying fund holdings during the most recent fiscal period and use the net expense ratio in the most recent publicly available financial statements for each underlying fund. Fees and expenses of foreign investment companies may be calculated in a manner that differs from US investment companies. (d) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 1.05% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 627 $ 894 $ 1,182 $ 2,313 Class C 2, 691 Class I You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 627 $ 894 $ 1,182 $ 2,313 Class C Class I 8 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 78% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in a portfolio of income-producing securities, and at least 50% of its assets in equity securities. The Fund will normally invest its assets primarily in dividend-paying equities as well as a range of fixed income securities including high yield corporate bonds (“junk bonds”), investment grade bonds, sovereign debt from issuers in the US and around the world, unrated bonds and floating rate securities. In selecting investments, the Fund seeks to invest in securities that the managers believe offer the potential for growth of income and capital over time. The managers may shift the Fund’s assets among various types of income-producing securities based on changing market conditions. For the Fund’s investment in equity securities, the managers primarily seek to invest in common stocks of companies with attractive long-term business prospects that generate profits and produce attractive levels of dividend income, and which are, in the opinion of the managers, undervalued or inexpensive relative to other comparable investments. The Fund may also invest in preferred stocks, depository receipts, equity real estate investment trusts (REITs), and other equity-related securities. The Fund may invest in a variety of fixed income securities including bonds, debt securities and other similar instruments issued by various US and non-US companies, governments or other public sector entities. The Fund may invest in fixed income securities across the maturity range and of any credit quality. The Fund invests in US and non-US issuers and has no specific policy on the number of different countries in which it will invest but intends to invest in at least three different countries. The Fund may invest in companies domiciled in any country that the managers believe to be appropriate to the Fund’s objectives and may invest in securities of companies or issuers based in and/or economically tied to emerging markets. There is no limitation on the market capitalization range of issuers in which the Fund may invest. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. The Fund will generally consider selling a security when in the managers’ opinion there is a risk of significant deterioration in the company’s fundamentals, or there is a change in business strategy or issuer-specific business outlook that affects the original investment case. The Fund will also consider selling a security if, in the managers’ opinion, a superior investment opportunity arises. Although the Fund does not have a specific policy regarding the growth/value orientation or market capitalization of the companies in which it invests, the managers believe that focusing on income-producing equity securities will tend to lead to investments in mid-to-large capitalization “value” stocks with a market capitalization greater than $3 billion (stocks of well-established, undervalued companies that the managers believe offer, including through initial public offerings and private placements, the potential for income and long term capital appreciation). The managers may, however, invest in smaller and less seasoned issuers and in stocks that are considered “growth” stocks. The Fund may use bank borrowings to increase the amount of money the Fund can invest. This strategy is called leverage. The Fund may borrow money to the extent permissible under the Investment Company Act of 1940, as amended (the “1940 Act”), currently up to 33S% of its total assets, including the amount borrowed. The Fund may engage in derivative transactions to hedge against fluctuations in currency exchange rates. There are no limits on the extent to which foreign currency hedging may be utilized. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities by using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements, However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. 9 Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objectives, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, mayhave more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in thecase of initial public offerings and private placements, their securities may trade less frequently and in more limited volumethan those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those oflarger, more established companies. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which aresometimes referred to as emerging markets. For example, political and economic structures in these countries may bechanging rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higherlevels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these andother reasons, investments in emerging markets are often considered speculative. · Derivatives Risk. Derivatives involve special risks different from and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore may magnify or otherwise increase investment losses. Derivatives risk may be moresignificant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely tohedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market,market segment or asset class, their exposure may not correlate as expected to the performance of such market or assetclass thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives mayalso increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market maynot always exist for the Fund’s derivative positions at any time. In fact, many over-the-counter instruments (instruments nottraded on exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivativetransaction will not meet its obligations. Derivatives may also involve credit and interest rate risks. In addition, the risksassociated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed toderivatives in general or are invested in a few types of derivatives. · Leverage Risk. Leverage occurs when the Fund increases its assets available for investment using borrowings, derivatives orsimilar investments or techniques. The use of leverage may make any change in the Fund’s net asset value (NAV) evengreater and thus result in increased volatility of returns. Leverage presents the opportunity for increased net income andcapital gains, but also exaggerates the Fund’s risk of loss. There can be no guarantee that a leveraging strategy will besuccessful. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investmentsinvolve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolioturnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affectyour after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinaryincome for federal income tax purposes. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in asingle country or region, economic, political, regulatory or other developments or conditions within such country or region willgenerally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result ingreater losses and volatility. 10 · Interest Rate Risk. Generally, debt securities will decrease in value when interest rates rise and increase in value wheninterest rates decline. Interest rate risk is the risk that the debt securities will decline in value because of increases in interestrates. Interest rate changes normally have a greater effect on the prices of longer-term debt securities than shorter-term debtsecurities. In addition, during periods of declining interest rates, the issuers of debt securities may prepay principal earlier thanscheduled, forcing the Fund to reinvest in lower yielding debt securities. (This is known as prepayment risk and may reducethe income of the Fund.) During periods of rising interest rates, slower than expected principal payments may extend theaverage life of certain types of securities. This may lock in a below market interest rate, increase the debt security’s durationand reduce the value of the debt security. (This is known as extension risk.) · Credit/Default Risk. Credit risk is the risk that a debt security will decline in price, or fail to pay interest or principal when due,because the issuer of the security experiences an actual or perceived decline in its financial status. Various factors couldaffect the issuer’s actual or perceived willingness or ability to make timely interest or principal payments, including changes inthe issuer’s financial condition or in general economic conditions. Below investment grade securities are predominantlyspeculative with respect to the issuer’s capacity to pay interest and repay principal when due, and therefore involve a greaterrisk of default. · High Yield Securities Risk. High yield securities (sometimes referred to as “junk bonds”) are considered predominantlyspeculative with respect to the issuer’s ability to pay interest and principal and are susceptible to default or decline in marketvalue due to adverse economic and business developments. The market values for high yield securities tend to be volatile,and these securities are less liquid than investment grade securities. For these reasons, investments in high yield securitiesare subject to the following specific risks: increased price sensitivity to changing interest rates and to a deteriorating economicenvironment; greater risk of loss due to default or declining credit quality; greater likelihood that adverse company specificevents will render the issuer unable to make interest and/or principal payments when due; and if a negative perception of thehigh yield market develops, greater risks that the price and liquidity of high yield securities may be depressed. The securitiesratings provided by Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc. are basedon analyses by these rating agencies of the credit quality of the securities, and may not take into account every risk related towhether interest or principal will be timely paid. · Sovereign Debt Risk. A sovereign debtor’s willingness or ability to repay principal and pay interest in a timely manner may beaffected by a variety of factors, including its cash flow situation, the extent of its reserves, the availability of sufficient foreignexchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereigndebtor’s policy toward international lenders, and the political constraints to which a sovereign debtor may be subject. With respect to the sovereign debt of emerging market issuers, investors should be aware that certain emerging marketcountries are among the largest debtors to commercial banks and foreign governments. At times, certain emerging marketcountries have declared moratoria on the payment of principal and interest on external debt. Certain emerging marketcountries have experienced difficulty in servicing their sovereign debt on a timely basis and that has led to defaults and therestructuring of certain indebtedness to the detriment of debt holders. Sovereign debt risk is increased for emerging marketissuers. · Non-Diversification Risk. Because the Fund may invest a higher percentage of its assets in a small number of issuers, theFund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is adiversified fund. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the Fund’s performance and average annual total returns compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follow are for the Fund’s Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. 11 During the one-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 8.16% and (0.09)% for the quarters ended September 30, 2013 and June 30, 2013, respectively. The year-to-date return through September 30, 2014 was 0.58 %. Average Annual Total Return for periods ended December 31, 2013 Since (including maximum sales charges) 1 Year % Inception % Class A (Inception August 1, 2012) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class C (Inception August 1, 2012) Return Before Taxes Class I (Inception August 1, 2012) Return Before Taxes MSCI World Index (reflects no deductions for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class C and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Alex Crooke, Head of Global Equity Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2012. · Job Curtis, Director of Global Equity Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2012. · Ben Lofthouse, CFA, Portfolio Manager, has been a member of the Fund’s portfolio management team since 2014. · Jenna Barnard, CFA, Co-Head of Retail Fixed Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2012. · John Pattullo, Co-Head of Retail Fixed Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2012. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. 12 You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions quarterly. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 13 Fund Summary – Henderson Emerging Markets Fund Investment Objective The Henderson Emerging Markets Fund’s (the “Fund”) investment objective is to achieve long-term growth of capital. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None(a) 1.00%(b) None Annual Fund Operating Expenses (expenses that you pay Class A Class C Class I each year as a percentage of the value of your investment) Shares Shares Shares Management Fees 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses 0.72% 0.74% 0.66% Total Annual Fund Operating Expenses 1.97% 2.74% 1.66% Fee Waiver and/or Expense Reimbursement (c) (0.18)% (0.20)% (0.12)% Total Annual Fund Operating Expenses After Fee Waiver 1.79% 2.54% 1.54% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one years of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A contingent deferred sales charge (“CDSC”) of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 1.54% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 746 $ 1,106 $ 1,489 $ 2,644 Class C Class I You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 746 $ 1,106 $ 1,489 Class C Class I 14 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 97% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of companies in emerging market countries. Equity securities include common stocks and related securities, such as preferred stock, convertible securities and depositary receipts. For purposes of this investment strategy, assets of the Fund means net assets plus the amount of any borrowings for investment purposes. Emerging market countries are all countries represented by the Morgan Stanley Capital International (“MSCI”) Emerging Markets Index and/or those countries considered to be developing by the World Bank, the International Finance Corporation or the United Nations. These countries typically are located in the Asia-Pacific region, Eastern Europe, Central and South America, and Africa. Emerging market companies are broadly defined to include any company that meets one or more of the following tests: · its country of organization, its primary business office and/or the principal trading market of its stock are located in anemerging market country · 50% or more of its assets are located in emerging market countries · 50% or more of its revenues are derived from emerging market countries In addition to the Fund’s main investments, the Fund may invest no more than 20% of its net assets in the securities of issuers in developed market countries. Fund investment performance will be derived primarily from stock selection. Security selection will be based upon an analysis of a company’s valuations relative to earnings forecasts or other valuation criteria, earnings growth prospects of a company, the quality of a company’s management and the unique competitive advantages of a company. The Fund generally sells a stock when in the manager’s opinion there is a deterioration in the company’s fundamentals, the company fails to meet performance expectations, the stock achieves its target price, its earnings are disappointing or its revenue growth has slowed. The Fund may also sell a stock if the manager believes that negative country or regional factors may affect the company’s outlook, in the manager’s opinion, a superior investment opportunity arises or to meet cash requirements. The manager anticipates that the Fund will continue to hold securities of companies that grow or expand so long as the manager believes the securities continue to offer prospects of long-term growth. Some of the Fund’s investments may produce income, although income from dividends and interest will be incidental and not an important consideration in choosing investments. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. In addition, the Fund may invest in securities issued by smaller companies and in less seasoned issuers, including through initial public offerings and private placements The Fund may engage in derivative transactions to hedge against fluctuations in currency exchange rates. There are no limits on the extent to which foreign currency hedging may be utilized. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which aresometimes referred to as emerging markets. For example, political and economic structures in these countries may bechanging rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higherlevels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these andother reasons, investments in emerging markets are often considered speculative. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. 15 · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, mayhave more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in thecase of initial public offerings and private placements, their securities may trade less frequently and in more limited volumethan those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those oflarger, more established companies. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the manager’sability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may bemore significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather thansolely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particularmarket, market segment or asset class, their exposure may not correlate as expected to the performance of such market orasset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivativesmay also increase the amount of taxes payable by shareholders. Other risks arise from the manager’s potential inability to terminate or sell derivatives positions. A liquid secondary market maynot always exist for the Fund’s derivative positions at any time. In fact, many over-the-counter instruments (instruments nottraded on exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivativetransaction will not meet its obligations. Derivatives may also involve credit and interest rate risks. In addition, the risksassociated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed toderivatives in general or are invested in a few types of derivatives. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investmentsinvolve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolioturnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affectyour after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinaryincome for federal income tax purposes. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in asingle country or region, economic, political, regulatory or other developments or conditions within such country or region willgenerally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result ingreater losses and volatility. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the Fund’s performance and average annual total returns compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follow are for the Fund’s Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. 16 During the three-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 23.68% and (24.90)% for the quarters ended March 31, 2012 and September 30, 2011, respectively. The year-to-date return through September 30, 2014 was 1.10%. Average Annual Total Return for periods ended December 31, 2013 Since (including maximum sales charges) 1 Year % Inception % Class A (Inception December 31, 2010) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class C (Inception December 31, 2010) Return Before Taxes Class I (Inception December 31, 2010) Return Before Taxes MSCI Emerging Markets Index (reflects no deductions for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class C and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. Glen Finegan, Head of Global Emerging Markets Equities, Portfolio Manager, has managed the Fund since March 2015. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt 17 account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 18 Fund Summary – Henderson European Focus Fund Investment Objective The Henderson European Focus Fund’s (the “Fund”) investment objective is to achieve long-term capital appreciation primarily through investment in equities of European companies. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class B Class C Class I (fees paid directly from your investment) Shares Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None (a) 5.00% (b) 1.00% (c) None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your Class A Class B Class C Class I investment) Shares Shares Shares Shares Management Fees (d) 0.92% 0.92% 0.92% 0.92% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% None Other Expenses 0.20% 0.27% 0.22% 0.19% Total Annual Fund Operating Expenses 1.37% 2.19% 2.14% 1.11% (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one years of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) The CDSC payable upon redemption of Class B shares declines over time. (c) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (d) Management Fees have been restated to reflect the contractual management fee schedule effective July 1, 2014. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 706 $ 983 $ 1,281 $ 2,126 Class B Class C Class I You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 706 Class B Class C Class I 19 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 90% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of European companies. Equity securities include common stocks and related securities, such as preferred stock, convertible securities and depositary receipts. For purposes of this investment strategy, assets of the Fund means net assets plus the amount of any borrowings for investment purposes. European companies are broadly defined to include any company that meets one or more of the following tests: · its country of organization, its primary business office and/or the principal trading market of its stock are located inEurope · 50% or more of its assets are located in Europe · 50% or more of its revenues are derived from Europe The manager seeks investments that will increase in value by emphasizing stock selection and may invest in companies of any size, including through initial public offerings and private placements. Stock selection is based on an opportunistic approach which seeks to exploit stock specific criteria described below and particular investment factors in Europe that are expected to drive stock prices. The manager will invest in both “growth” stocks that the manager believes are reasonably priced and “value” stocks that are, in the manager’s opinion, undervalued. Companies are evaluated using a broad range of criteria, including: · a company’s financial strength · competitive position in its industry · projected future earnings and cash flows The Fund has no limits on the geographic asset distribution of its investments within Europe. The Fund may invest in companies located in Western European countries such as the United Kingdom, Belgium, Germany, Norway, the Netherlands, Denmark, Switzerland, Finland, Sweden, Portugal, France, Austria, Italy and Spain. If political and economic conditions warrant, the Fund may invest in issuers located in Central and Eastern European countries such as Russia, Bulgaria, the Czech Republic, Turkey and Poland. Country and sector allocation decisions are driven primarily by the stock selection process. However, in evaluating investment opportunities in various countries and sectors, the manager will consider: · the condition and growth potential of the various economies, industry sectors and securities markets · expected levels of inflation · government policies influencing business conditions · currency and taxation factors · other financial, social and political factors that may have an effect on the investment climate of the companies thatare located in those markets. The Fund generally sells a stock when in the manager’s opinion there is a deterioration in the company’s fundamentals, the company fails to meet performance expectations, the stock achieves its target price, its earnings are disappointing or its revenue growth has slowed. The Fund may also sell a stock if the manager believes that negative country or regional factors may affect the company’s outlook, in the manager’s opinion, a superior investment opportunity arises or to meet cash requirements. The manager anticipates that the Fund will continue to hold securities of companies that grow or expand so long as the manager believes the securities continue to offer prospects of long-term growth. Some of the Fund’s investments may produce income, although income from dividends and interest will be incidental and not an important consideration in choosing investments. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. The Fund may engage in derivative transactions to hedge against fluctuations in currency exchange rates. There are no limits on the extent to which foreign currency hedging may be utilized. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities by using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a 20 combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements, However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund may engage in active and frequent trading to achieve its investment objective. The Fund does not limit its investments to companies of any particular size and may invest a significant portion of its assets in smaller and less seasoned issuers. However, in an attempt to reduce portfolio risks, the manager generally will invest across countries, industry groups and/or securities. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Geographic Concentration Risk. Geographic concentration risk is the risk of investing mostly in one geographic region.Investments in a single region, even though representing a number of different countries within the region, may be affected bycommon economic forces and other factors. This vulnerability to factors affecting European investments is significantly greaterthan it would be for a more geographically diversified fund, and may result in greater losses and volatility. This risk increasesto the extent the Fund focuses on issuers in a limited number of countries in Europe. Western Europe has, in certaininstances, been susceptible to serious financial hardship, high debt levels and high levels of unemployment. The EuropeanUnion itself has experienced difficulties in connection with the debt loads of some of its member states. Although WesternEurope is developed, recent economic hardship will pose investment risk in neighboring emerging nations. · Concentration Risk. At times the Fund may have a significant portion of its assets invested in securities of companiesconducting business in a broadly related group of industries within an economic sector. Companies in the same economicsector may be similarly affected by economic or market events, making the Fund more vulnerable to unfavorabledevelopments in that economic sector than funds that invest more broadly. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, mayhave more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in thecase of initial public offerings and private placements, their securities may trade less frequently and in more limited volumethan those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those oflarger, more established companies. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which aresometimes referred to as emerging markets. For example, political and economic structures in these countries may bechanging rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higherlevels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these andother reasons, investments in emerging markets are often considered speculative. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the manager’sability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may bemore significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather thansolely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particularmarket, market segment or asset class, their exposure may not correlate as expected to the performance of such market orasset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivativesmay also increase the amount of taxes payable by shareholders. 21 Other risks arise from the manager’s potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivative positions at any time. In fact, many over-the-counter instruments (instruments not traded on exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Derivatives may also involve credit and interest rate risks. In addition, the risks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed to derivatives in general or are invested in a few types of derivatives. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investments involve higher trading costs and other expenses may affect the Fund’s performance over time. High rates of portfolio turnover may result in the realization of short-term capital gains. The payment of taxes on these gains could adversely affect your after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinary income for federal income tax purposes. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the changes in the Fund’s performance from year to year and by showing the Fund’s average annual total returns for different calendar periods compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follow are for the Fund’s Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. During the ten-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 40.45% and (32.08)% for the quarters ended June 30, 2009 and September 30, 2008, respectively. The year-to-date return through September 30, 2014 was (2.55) %. Average Annual Total Returns for periods ended Since December 31, 2013 (including maximum sales charges) 1 Year % 5 Years % 10 Years % Inception % Class A (Inception August 31, 2001) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class B (Inception August 31, 2001) Return Before Taxes Class C (Inception August 31, 2001) Return Before Taxes Class I (Inception March 31, 2009)1 Return Before Taxes MSCI Europe Index (reflects no deductions for fees, expenses or taxes) 1 The performance for Class I shares for the period prior to March 31, 2009 is based on the performance of Class A shares. Performance for Class I shares would be similar because the shares are invested in the same portfolio of securities and have the same portfolio management. Class I shares are not subject to a front-end sales charge or a distribution fee. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class B, C and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. 22 Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. Stephen Peak, Director of International Equities, Portfolio Manager, has managed the Fund since inception in 2001. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A, Class B and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. The Fund will not accept new or additional investments in Class B shares with the limited exception that current Class B shareholders may continue to have their dividends automatically reinvested in Class B shares of the Fund. Class B shares may also continue to be exchanged with Class B shares of other Henderson Global Funds either through a financial advisor, financial intermediary or directly through the Fund. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 23 Fund Summary – Henderson Global Equity Income Fund Investment Objective The Henderson Global Equity Income Fund’s (the “Fund”) investment objective is to achieve a high level of current income and, as a secondary objective, steady growth of capital. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases 5.75% None None (as a percentage of offering price) Maximum Deferred Sales Charge (Load) None (a) 1.00% (b) None (as a percentage of offering price) Annual Fund Operating Expenses (expenses you pay each year Class A Class C Class I as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.71% 0.71% 0.71% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses 0.17% 0.17% 0.16% Acquired Fund Fees and Expenses (c) 0.05% 0.05% 0.05% Total Annual Fund Operating Expenses 1.18% 1.93% 0.92% (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one years of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The current fiscal year estimates are based on the underlying fund holdings during the most recent fiscal period and use the net expense ratio in the most recent publicly available financial statements for each underlying fund. Fees and expenses of foreign investment companies may be calculated in a manner that differs from US investment companies. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 688 $ 928 $ 1,187 $ 1,925 Class C Class I 94 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 688 $ 928 $ 1,187 Class C Class I 94 24 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 103% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in a portfolio of income-producing equity securities, such as common and preferred dividend-paying stocks. The Fund invests in US and non-US issuers and has no specific policy on the number of different countries in which it will invest but intends to invest in at least three different countries. For purposes of this investment strategy, assets of the Fund means net assets plus the amount of any borrowings for investment purposes. In selecting investments, the managers primarily seek to identify companies with attractive long-term business prospects that generate cash and produce attractive levels of dividend income, and which are, in the opinion of the managers, undervalued or inexpensive relative to other similar investments. Security selection will be based upon an analysis of a broad range of appropriate value metrics, including price to earnings ratios, valuation relative to asset values, and a particular focus on cash flow generation and ability to service growing dividend streams in the medium term. For its investments in common stocks, the Fund seeks to invest in securities that the managers believe have the potential for growth of income and capital over time. The managers may shift the Fund’s assets among various types of income-producing securities based on changing market conditions. The Fund may also invest in fixed income securities (including non-investment grade), derivatives, equity real estate investment trusts (REITs) and preferred stocks. The Fund may invest across the maturity range of fixed income securities. Although the Fund does not have a specific policy regarding the growth/value orientation or market capitalization of the companies in which it invests, the managers believe that focusing on income-producing equity securities will tend to lead to investments in mid-to-large capitalization “value” stocks with a market capitalization greater than $3 billion (stocks of well-established, undervalued companies that the managers believe offer the potential for income and long term capital appreciation). The managers may, however, invest in smaller and less seasoned issuers and in stocks that are considered “growth” stocks. The Fund may seek to enhance the level of dividend income it receives by engaging in regional rotation trading. In a regional rotation trade, the Fund would sell a stock that has declared its dividend and no longer trades with an entitlement to the dividend, and purchase a stock in another region that is about to declare a dividend within the next two months (also known as a dividend capture strategy). By entering into a series of such trades, the Fund could augment the amount of dividend income it receives over the course of a year. The Fund has no limits on the geographic asset distribution of its investments, but the Fund does not expect to invest more than 25% of its assets in securities of companies based in emerging markets. The Fund may invest in companies domiciled in any country that the managers believe to be appropriate to the Fund’s objective. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. The Fund has no specific capitalization range for foreign companies in which it will invest. The capitalization range for foreign companies will vary over time depending on the managers’ ongoing assessment of market opportunities for the Fund. The Fund will generally consider selling a security when in the managers’ opinion there is a risk of significant deterioration in the company’s fundamentals, or there is a change in business strategy or issuer-specific business outlook that affects the original investment case. The Fund will also consider selling a security if, in the managers’ opinion, a superior investment opportunity arises. Also, the Fund may consider selling a security as part of the Fund’s regional rotation trading strategy. The Fund may engage in derivative transactions to hedge against fluctuations in currency exchange rates. There are no limits on the extent to which foreign currency hedging may be utilized. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities by using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements, However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund may engage in active and frequent trading to achieve its investment objective, and the Fund’s regional rotation strategy may increase the rate of portfolio turnover. In addition, frequently purchasing stocks in a short period prior to the ex-dividend date (the interval between the announcement and the payment of the next dividend) increase the amount of trading costs the Fund will incur and the potential for capital loss or gain, particularly in the event of significant short-term price movements of stocks subject to dividend capture trading. The Fund’s portfolio turnover rate may be 100% or more. The Fund does not limit its investments to companies of any particular size and may invest in smaller and less seasoned issuers. However, in an attempt to reduce portfolio risks, the managers generally will invest across countries, industry groups and/or securities. 25 Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Active Management Risk. The fund is actively managed and its performance therefore will reflect, in part, the ability of themangers to select investments and to make investment decisions that are suited to achieving the Fund’s investmentobjectives. Due to its active management, the Fund could under perform its benchmark index and/or other Funds with similarinvestment objects and/or strategies. The Fund’s strategy of investing in income-producing equity securities involves the riskthat such securities may fall out of favor with investors and underperform the market. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Smaller and Less Seasoned Companies Risk. The Fund may also invest in securities issued by smaller companies and inless seasoned issuers, including through initial public offerings and private placements. Smaller companies and, to a greaterextent, less seasoned companies, may have more limited product lines, markets and financial resources than larger, moreseasoned companies and, especially in the case of initial public offerings and private placements, their securities may tradeless frequently and in more limited volume than those of larger, more mature companies, and the prices of their securities maytend to be more volatile than those of larger, more established companies. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which aresometimes referred to as emerging markets. For example, political and economic structures in these countries may bechanging rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higherlevels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these andother reasons, investments in emerging markets are often considered speculative. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may bemore significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather thansolely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particularmarket, market segment or asset class, their exposure may not correlate as expected to the performance of such market orasset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivativesmay also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market maynot always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments nottraded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to thederivative transaction will not meet its obligations. Derivatives also may involve credit and interest rate risks. In addition, therisks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committedto derivatives in general or are invested in a few types of derivatives. · Frequent Trading Risk. The Fund may engage in active and frequent trading to achieve its investment objective, and theFund’s regional rotation strategy may increase the rate of portfolio turnover. As a result, the Fund’s portfolio turnover rate maybe 100% or more. Frequent buying and selling of investments involve higher trading costs and other expenses that may affectthe Fund’s performance over time. High rates of portfolio turnover may result in the realization of short-term capital gains. Thepayment of taxes on these gains could adversely affect your after tax return on your investment in the Fund. Any distributionsresulting from such net gains will be considered ordinary income for federal income tax purposes. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in asingle country or region, economic, political, regulatory or other developments or conditions within such country or region will 26 generally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result in greater losses and volatility. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the changes in the Fund’s performance from year to year and by showing the Fund’s average annual total returns for different calendar periods compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follows are for the Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. During the seven-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 14.41% and (12.96)% for the quarters ended June 30, 2009 and September 30, 2011, respectively. The year-to-date return through September 30, 2014 was (0.90)%. Average Annual Total Returns for periods ended December 31, 2013 Since (including maximum sales charges) 1 Year % 5 Year % Inception % Class A (Inception November 30, 2006) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class C (Inception November 30, 2006) Return Before Taxes Class I (Inception March 31, 2009)1 Return Before Taxes MSCI World Index (reflects no deductions for fees, expenses or taxes) MSCI World High Dividend Yield Index (reflects no deductions for fees, expenses or taxes) 1 The performance for Class I shares for the period prior to March 31, 2009 is based on the performance of Class A shares. Performance for Class I shares would be similar because the shares are invested in the same portfolio of securities and have the same portfolio management. Class I shares are not subject to a front-end sales charge or a distribution fee. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class C and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. 27 Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Alex Crooke, Head of Global Equity Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2006. · Job Curtis, Director of Global Equity Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2006. · Ben Lofthouse, CFA, Portfolio Manager, has been a member of the Fund’s portfolio management team since 2014. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions monthly. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 28 Fund Summary – Henderson Global Technology Fund Investment Objective The Henderson Global Technology Fund’s (the “Fund”) investment objective is to achieve long-term capital appreciation primarily through investment in equities of technology-related companies. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class B Class C Class I (fees paid directly from your investment) Shares Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None (a) 5.00% (b) 1.00% (c) None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your Class A Class B Class C Class I investment) Shares Shares Shares Shares Management Fees (d) 0.90% 0.90% 0.90% 0.90% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% None Other Expenses 0.20% 0.26% 0.22% 0.20% Total Annual Fund Operating Expenses 1.35% 2.16% 2.12% 1.10% (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one years of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) The CDSC payable upon redemption of Class B shares declines over time. (c) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (d) Management Fees have been restated to reflect the contractual management fee schedule effective July 1, 2014. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 705 $ 978 Class B Class C Class I You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 705 $ 978 Class B Class C Class I 29 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 65% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of technology-related companies. Equity securities include common stocks and related securities, such as preferred stock, convertible securities and depositary receipts. Technology-related companies are defined as those companies that the managers believe will benefit significantly from advances or improvements in technology. Technology-related companies include those that are principally engaged in producing, developing, selling, using or distributing technology products, processes or services. Industries likely to be represented in the Fund’s portfolio include, but are not limited to, computers and peripheral products, computer software, electronic systems and components, e-commerce, telecommunications, media, cable and information services, pharmaceuticals, medical devices, biotechnology, Internet and clean energy technology. For purposes of this investment strategy, assets of the Fund means net assets plus the amount of any borrowings for investment purposes. The Fund has no limits and no specific policy on the geographic asset distribution of its investments, and has no specific policy on the number of different countries in which it will invest but intends to invest in at least three different countries. The Fund currently invests in US and non-US issuers and may invest in companies domiciled in any country that the managers believe to be appropriate in light of the Fund’s objective. Although the Fund does not have a specific policy regarding investments in companies of a particular size, the managers, in an attempt to reduce portfolio risks, will invest generally in companies that have a more proven track record. The managers evaluate companies and their potential investment returns based on theme, sector and stock specific characteristics that are driven by bottom-up factors rather than on geographic regions. Country and regional allocation results from stock selection and is secondary to the process. The Fund generally sells a stock when in the managers’ opinion there is a deterioration in the company’s fundamentals, there is a detrimental change in the competitive environment or the stock achieves its target price. The Fund may also sell a stock if the managers believe that negative country or regional factors may affect the company’s outlook, in the managers’ opinion, a superior investment opportunity arises or to meet cash requirements. The managers anticipate that the Fund will continue to hold securities of companies that grow or expand so long as the managers believe the securities continue to offer prospects of long-term growth. Some of the Fund’s investments may produce income, although income from dividends and interest will be incidental and not an important consideration in choosing investments. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities by using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements, However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund may engage in active and frequent trading to achieve its investment objective. The Fund does not limit its investments to companies of any particular size and may invest in smaller and less seasoned companies. However, in an attempt to reduce portfolio risks, the managers generally will invest across countries, industry groups and/or securities. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Technology-Related Companies Risk. The Fund may invest in companies related in such a way that they react similarly tocertain market pressures. For example, competition among technology companies may result in increasingly aggressivepricing of their products and services, which may affect the profitability of companies in the Fund’s portfolio. In addition,because of the rapid pace of technological development, products or services developed by companies in the Fund’s portfolio 30 may become rapidly obsolete or have relatively short product cycles. As a result, the Fund’s returns may be considerably more volatile than the returns of a fund that does not invest in similarly related companies. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly or unpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industries represented in the securities markets. The value of a security may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of a security may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. During a general downturn in the securities markets, multiple asset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed income securities. · Smaller and Less Seasoned Companies Risk. The Fund may invest in securities issued by smaller companies and in less seasoned issuers, including through initial public offerings and private placements. Smaller companies and, to a greater extent, less seasoned companies, may have more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in the case of initial public offerings and private placements, their securities may trade less frequently and in more limited volume than those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those of larger, more established companies. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financial insolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorable political or legal developments. These risks are typically greater in less developed or emerging market countries. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investments involve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolio turnover may result in the realization of short-term capital gains. The payment of taxes on these gains could adversely affect your after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinary income for federal income tax purposes. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in a single country or region, economic, political, regulatory or other developments or conditions within such country or region will generally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result in greater losses and volatility. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higher levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated with investing directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from those of other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move in unexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Some derivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may be more significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market, market segment or asset class, their exposure may not correlate as expected to the performance of such market or asset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives may also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Derivatives also may involve credit and interest rate risks. In addition, the risks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed to derivatives in general or are invested in a few types of derivatives. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the changes in the Fund’s performance from year to year and by showing the Fund’s average annual total returns for different calendar periods compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follows are for the Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. 31 During the ten-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 24.75% and (21.61)% for the quarters ended June 30, 2009 and December 31, 2008, respectively. The year-to-date return through September 30, 2014 was 1.94 %. Average Annual Total Returns For Periods Ended Since December 31, 2013 (including maximum sales charges) 1 Year % 5 Years % 10 Years % Inception % Class A (Inception August 31, 2001) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class B (Inception August 31, 2001) Return Before Taxes Class C (Inception August 31, 2001) Return Before Taxes Class I (Inception March 31, 2009) Return Before Taxes S&P 500® Index (reflects no deductions for fees, expenses or taxes) MSCI AC World IT Index (reflects no deductions for fees, expenses or taxes) 1 The performance for Class I shares for the period prior to March 31, 2009 is based on the performance of Class A shares. Performance for Class I shares would be similar because the shares are invested in the same portfolio of securities and have the same portfolio management. Class I shares are not subject to a front-end sales charge or a distribution fee. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class B, C and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Stuart O’Gorman, Director of Technology Investments, Co-Portfolio Manager, has been a member of the Fund’sportfolio management team since inception in 2001. · Graeme Clark, Co-Portfolio Manager, has been a member of the Fund’s portfolio management team since 2014. 32 Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A, Class B and Class C shares: Account Type Minimum To Open An Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. The Fund will not accept new or additional investments in Class B shares with the limited exception that current Class B shareholders may continue to have their dividends automatically reinvested in Class B shares of the Fund. Class B shares may also continue to be exchanged with Class B shares of other Henderson Global Funds either through a financial advisor, financial intermediary, or directly through the Fund. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary, or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 33 Fund Summary – Henderson High Yield Opportunities Fund Investment Objective The Henderson High Yield Opportunities Fund’s (the “Fund”) investment objective is to seek total return with current income as a secondary objective. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None(a) 1.00%(b) None Annual Fund Operating Expenses (expenses that you pay each year Class A Class C Class I as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.65% 0.65% 0.65% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses 0.78% 0.80% 0.73% Total Annual Fund Operating Expenses 1.68% 2.45% 1.38% Fee Waiver and/or Expense Reimbursement (c) (0.58)% (0.60)% (0.53)% Total Annual Fund Operating Expenses After Fee Waiver 1.10% 1.85% 0.85% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 0.85% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 582 $ 808 Class C Class I 87 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 582 $ 808 Class C Class I 87 34 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 340% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund will invest at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in high yield securities (sometimes referred to as “junk bonds”) that are, at the time of purchase, rated below Baa3 by Moody's Investors Service, Inc. (“Moody’s”) or below BBB- by Standard & Poor’s Ratings Services, (“S&P”) or Fitch Ratings, Inc. (“Fitch”), or, if unrated, considered to be of equivalent quality. The Fund seeks to achieve its investment objective by investing primarily in high yield corporate bonds. The Fund may also invest in other income producing securities and instruments including loans, municipal bonds, mortgage-backed and asset-backed securities, convertible securities, warrants, preferred stocks and common stocks. In selecting bonds, the manager evaluates the income provided by the bond and the bond’s appreciation potential as well as the issuer’s ability to make income and principal payments. The Fund also may invest in investment-grade fixed income securities, including US and foreign government securities, corporate bonds and collateralized bond obligations. The Fund may invest in debt securities of foreign issuers or denominated in foreign currency, including emerging market countries. The Fund has no requirements as to the range of maturities of the fixed income securities it may invest in or as to the market capitalization of the issuers of those securities. Other securities in which the Fund may invest include: all types of bonds, debentures, loans, mortgage-related and other asset-backed securities, foreign securities, distressed securities subordinated bank debt, private placements and floating rate notes. The Fund may use bank borrowings to increase the amount of money the Fund can invest. This strategy is called leverage. The Fund may borrow money to the extent permissible under the Investment Company Act of 1940, as amended (the “1940 Act”), currently up to 33 1/3% of its total assets, including the amount borrowed. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements. However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objectives, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · High Yield Securities Risk. High yield securities (sometimes referred to as “junk bonds”) are considered predominantlyspeculative with respect to the issuer’s ability to pay interest and principal and are susceptible to default or decline in marketvalue due to adverse economic and business developments. The market values for high yield securities tend to be volatile,and these securities are less liquid than investment grade securities. For these reasons, investments in high yield securitiesare subject to the following specific risks: increased price sensitivity to changing interest rates and to a deteriorating economicenvironment; greater risk of loss due to default or declining credit quality; greater likelihood that adverse company specificevents will render the issuer unable to make interest and/or principal payments when due; and if a negative perception of thehigh yield market develops, greater risks that the price and liquidity of high yield securities may be depressed. The securitiesratings provided by Moody’s, S&P and Fitch are based on analyses by these rating agencies of the credit quality of thesecurities, and may not take into account every risk related to whether interest or principal will be timely paid. · Credit/Default Risk. Credit risk is the risk that a debt security will decline in price, or fail to pay interest or principal when due,because the issuer of the security experiences an actual or perceived decline in its financial status. Various factors couldaffect the issuer’s actual or perceived willingness or ability to make timely interest or principal payments, including changes inthe issuer’s financial condition or in general economic conditions. Below investment grade securities are predominantlyspeculative with respect to the issuer’s capacity to pay interest and repay principal when due, and therefore involve a greaterrisk of default. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industries 35 represented in the securities markets. The value of a security may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of a security may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. During a general downturn in the securities markets, multiple asset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed income securities. · Issuer Risk. The value of debt securities may decline for a number of reasons which directly relate to the issuer, such asmanagement performance, financial leverage and reduced demand for the issuer’s goods and services. The price of high yieldsecurities tends to reflect individual developments of the issuer to a greater extent than do higher quality securities and is,therefore, more volatile and sensitive to actual or perceived negative developments affecting an issuer. · Interest Rate Risk. Generally, debt securities will decrease in value when interest rates rise and increase in value wheninterest rates decline. Interest rate risk is the risk that the debt securities will decline in value because of increases in interestrates. Interest rate changes normally have a greater effect on the prices of longer-term debt securities than shorter-term debtsecurities. In addition, during periods of declining interest rates, the issuers of debt securities may prepay principal earlier thanscheduled, forcing the Fund to reinvest in lower yielding debt securities. (This is known as prepayment risk and may reducethe income of the Fund.) During periods of rising interest rates, slower than expected principal payments may extend theaverage life of certain types of securities. This may lock in a below market interest rate, increase the debt security’s durationand reduce the value of the debt security. (This is known as extension risk.) · Liquidity Risk. Liquidity risk is the risk associated with a lack of marketability of investments which may make it difficult to sellthe investment at a desirable time or price. The Fund may have to lower the selling price, sell other investments, or foregoanother, more appealing investment opportunity. Liquidity of individual debt securities varies considerably. High yield debtsecurities tend to be less liquid than higher-rated securities. Illiquid securities may trade at a discount from comparable, moreliquid investments, and may be subject to wider fluctuations in market value. Judgment plays a larger role in valuing theseinvestments as compared to valuing more liquid investments. · Changing Distribution Levels Risk. The amount of the distributions paid by the Fund generally depends on the amount ofinterest and/or dividends received by the Fund on the securities it holds. The Fund may not be able to pay distributions or mayhave to reduce its distribution level if the interest and/or dividends the Fund receives from its investments decline. · Valuation Risk. The lack of an active trading market may make it difficult to obtain an accurate price for a security. If marketconditions make it difficult to value securities, the Fund may value these securities using more subjective methods, such as fairvalue pricing. The fair value of securities may not, in retrospect, be the prices at which those assets could have been soldduring the period in which particular fair values were used in determining the Fund’s net asset value (NAV). As a result, theFund’s sale or redemption of its shares at NAV, at a time when securities are valued at fair value, may have the effect ofdiluting or increasing the economic interest of existing shareholders (see “Other Information – Pricing of Fund Shares” below). · Leverage Risk. Leverage occurs when the Fund increases its assets available for investment using borrowings, derivativesor similar investments or techniques. The use of leverage may make any change in the Fund’s NAV even greater and thusresult in increased volatility of returns. Leverage presents the opportunity for increased net income and capital gains, but alsoexaggerates the Fund’s risk of loss. There can be no guarantee that a leveraging strategy will be successful. · Bank Loans and Other Direct Indebtedness Risk. The Fund may not receive payment of principal, interest, and otheramounts due in connection with bank loans and other direct indebtedness. These payments will depend primarily on thefinancial condition of the borrower. Loans that are fully secured offer the Fund more protection than unsecured loans in theevent of nonpayment of scheduled interest or principal, although there is no assurance that the liquidation of collateral from asecured loan would satisfy the corporate borrower's obligation, or that the collateral can be liquidated. Some loans or claimsmay be in default at the time of purchase. Certain of the loans and the other direct indebtedness acquired by the Fund mayinvolve revolving credit facilities or other standby financing commitments that obligate the Fund to pay additional cash on acertain date or on demand. These commitments may require the Fund to increase its investment in a company at a time whenthe Fund might not otherwise decide to do so (including at a time when the company's financial condition makes it unlikely thatsuch amounts will be repaid). To the extent that the Fund is committed to advance additional funds, it will at all times hold andmaintain, in a segregated account, cash or other high-grade debt obligations in an amount sufficient to meet suchcommitments. As the Fund may be required to rely upon another lending institution to collect and pass on to the Fund amounts payable withrespect to the loan and to enforce the Fund's rights under the loan and other direct indebtedness, an insolvency, bankruptcy orreorganization of the lending institution may delay or prevent the Fund from receiving such amounts. The highly leveragednature of many such loans and other direct indebtedness may make such loans and other direct indebtedness especiallyvulnerable to adverse changes in economic or market conditions. Investments in such loans and other direct indebtednessmay involve additional risk to the Fund. 36 · Highly Leveraged Transactions Risk. The loans and other securities in which the Fund invests may include highlyleveraged transactions whereby the borrower assumes large amounts of debt in order to have the financial resources toattempt to achieve its business objectives. Loans or securities that are part of highly leveraged transactions involve a greaterrisk (including default and bankruptcy) than other investments. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Derivatives Risk. Derivatives involve special risks different from and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the manager’sability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore may magnify or otherwise increase investment losses. Derivatives risk may be moresignificant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely tohedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market,market segment or asset class, their exposure may not correlate as expected to the performance of such market or assetclass thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives mayalso increase the amount of taxes payable by shareholders. Other risks arise from the manager’s potential inability to terminate or sell derivatives positions. A liquid secondary market maynot always exist for the Fund’s derivative positions at any time. In fact, many over-the-counter instruments (instruments nottraded on exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivativetransaction will not meet its obligations. Derivatives may also involve credit and interest rate risks. In addition, the risksassociated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed toderivatives in general or are invested in a few types of derivatives. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investmentsinvolve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolioturnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affectyour after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinaryincome for federal income tax purposes. · Non-Diversification Risk. Because the Fund may invest a higher percentage of its assets in a small number of issuers, theFund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is adiversified fund. Performance The Fund has not yet completed a full calendar year of investment operations and therefore does not have any performance history. Once the Fund has completed a full calendar year of operations, a bar chart and table will be included that will provide some indication of the risks of investing in the Fund by showing the variability of the Fund’s returns based on net assets and comparing the Fund’s performance to its benchmark index. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Kevin Loome, CFA, Head of US Credit, Portfolio Manager, has managed the Fund since inception in April 2013. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary or directly through the Fund. 37 Tax Information The Fund intends to make distributions monthly. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 38 Fund Summary – Henderson International Long/Short Equity Fund Investment Objective The Henderson International Long/Short Equity Fund’s (the “Fund”) investment objective is to achieve long-term capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None(a) 1.00%(b) None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your Class A Class C Class I investment) Shares Shares Shares Management Fees 1.25% 1.25% 1.25% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses (c) 2.24% 2.24% 2.24% Acquired Fund Fees and Expenses (d) 0.01% 0.01% 0.01% Dividends and Interest Expenses on Securities Sold Short (e) 1.50% 1.50% 1.50% Total Annual Fund Operating Expenses 5.25% 6.00% 5.00% Less: Fee Waiver and/or Expense Reimbursement (f) (1.99)% (1.99)% (1.99)% Total Annual Fund Operating Expenses After Fee Waiver 3.26% 4.01% 3.01% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Other Expenses are based on estimated amounts since the Fund has not yet commenced operations. (d) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The estimates are based on the expected exposure to underlying investment companies and use the net expense ratio in the most recent publicly available financial statements for the underlying fund(s). Fees and expenses of foreign investment companies may be calculated in a manner that differs from US investment companies. (e) Dividend expense on securities sold short refers to paying the value of dividends to the securities’ lenders. Interest and brokerage expense on securities sold short arises from the cost to borrow securities to facilitate the trades and the financing, or collateralization, of the short positions. (f) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Distribution and/or Service (12b-1) Fees, Acquired Fund Fees and Expenses and Dividends and Interest Expenses on Securities Sold Short) in order to limit total annual ordinary operating expenses to 1.50% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 39 1-Year 3-Years Class A Class C Class I You would pay the following expenses if you did not redeem your shares: 1-Year 3-Years Class A Class C Class I Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. Because the Fund is newly organized, portfolio turnover information is not available. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in long and short positions of equity securities issued by, or equity-related derivative instruments providing exposure to, non-US companies from at least three different countries. For these purposes, equity securities include common stocks, preferred stocks, rights, warrants, securities convertible into common stocks, instruments that carry the right to buy common stocks of non-US companies and depositary receipts. Non-US companies are broadly defined to include any issuer that meets one of the following tests: · its country of organization, its primary business office or the principal trading market of its stock are located outside ofthe US · 50% or more of its assets are located in a country other than the US · 50% or more of its revenues are derived from outside of the US In addition to holding equities long and selling equities short, the Fund transacts in certain derivative instruments in order to obtain or amplify its exposure to long and short positions, primarily through the use of single-security equity swap transactions, but may also use futures, options, forward contracts and other derivatives for this purpose. The Fund may also transact in derivative instruments for hedging purposes or to manage risks. The Fund may invest in securities of companies of any size capitalization, style or sector and may invest in any country, including emerging markets. The Fund may invest in securities denominated in any currency and will invest substantially in securities denominated in foreign currencies. Under normal circumstances, the Fund intends to engage in derivative transactions to hedge against fluctuations in currency exchange rates but may not always do so. In selecting investments, the portfolio managers use a fundamental, bottom up approach in an attempt to identify undervalued, overvalued or mispriced stocks. The Fund seeks to invest in long positions of equities that are believed to be undervalued and short positions of equities that are believed to be overvalued or poised to underperform. The Fund will allocate its assets among various regions and countries based on strategic views related to the growth prospects, valuations and pricing associated with international equity regions and sectors. Assets of the Fund are allocated to teams of managers who have experience with respect to a particular geographic region or sector. A strategic top-down overlay process will be used to manage the Fund’s overall net exposure and provide aggregate portfolio level risk control. The Fund expects to maintain a net long exposure bias in its portfolio but has the ability to have net short exposure. Security selection will be based upon an analysis of a range of criteria, including: (i) a company’s financial strength; (ii) a company’s competitive position in its industry; (iii) a company’s projected future earnings and cash flows; (iv) a company’s valuations relative to earnings forecasts or other valuation criteria; and (v) the quality of a company’s management. The Fund will generally consider selling a security or other investment, or cover a short position when in the managers’ opinion there is a risk of significant change in the company’s fundamentals, the company fails to meet performance expectations, the stock achieves its target price or there is a change in business strategy or issuer-specific business outlook that affects the original investment case. The Fund will also consider selling a security or exiting a short position if, in the managers’ opinion, a superior investment opportunity arises or to meet cash requirements. The Fund may invest in all types of equity and equity-related securities including, but not limited to, common stocks, preferred stocks, convertible securities, sponsored and unsponsored depositary receipts, rights, warrants, shares of investment companies including exchanged-traded funds (“ETFs”) and equity interests in trusts, partnerships, and limited liability companies. As part of this strategy, the Fund may also hold cash and/or invest in money market instruments or cash equivalents in order to achieve it investment objective. The Fund may also invest in fixed income securities of US and non-US companies, including below investment grade securities (sometimes referred to as “junk bonds”). 40 The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. In addition, the fund may invest in securities issued by smaller companies and in less seasoned issues, including through initial public offerings and private placements. The Fund may use bank borrowings to increase the amount of money the Fund can invest. This strategy is called leverage. The Fund may borrow money to the extent permissible under the Investment Company Act of 1940, as amended (the “Investment Company Act”), currently up to 33S% of its total assets, including the amount borrowed. The Fund may engage in exchange-traded or OTC derivative transactions for purposes of speculation to seek return, to hedge against fluctuations in securities prices or currency exchange rates, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. The Fund expects to use derivatives principally when seeking to obtain exposure to long or short positions in individual securities using equity swaps, to gain or hedge exposure to a certain equity markets using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options, or to hedge currency exposure using forward foreign currency contracts. However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund may engage in active and frequent trading to seek to achieve its investment objective. The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Allocation Risk. The Fund is subject to the risk that it could lose money as a result of less than optimal or poor assetallocation decisions as to how its assets are allocated or reallocated. · Short Sale Risk. Short positions in equity securities may involve substantial risks. A short sale involves the sale of a securitythat the Fund does not own in the expectation of purchasing the same security (or a security exchangeable therefor) at a laterdate and at a lower price and profiting from the price decline. Similarly, when taking short positions with respect to securitiesthrough investments in derivative instruments, the managers are expecting the value of such securities to fall during the periodof the Fund’s investment exposure. However, the Fund will incur a loss on a short position in respect of a security if the priceof the security increases during the period of the Fund’s investment exposure. When taking a short position, the Fund’spotential loss is limited only by the maximum attainable price of the security, less the price at which the Fund’s position in thesecurity was established. Under certain circumstances, even if the value of the Fund’s long positions are rising, this could beoffset by the declining values of the Fund’s short positions. Conversely, it is possible that rising values of the Fund’s shortpositions could be offset by declining values of the Fund’s long positions. In either scenario the Fund may experience losses. In a market where the value of both the Fund’s long and short positions are declining, the Fund may experience substantiallosses. The Fund is also subject to the risk that the third party to the short sale may fail to honor its contract terms, causing aloss to the Fund. Shorting will also result in higher transaction costs (such as interest and dividend expenses), which reducethe Fund’s return, and may result in higher taxes. · Sector Concentration Risk. At times, the Fund may have a significant portion of its assets invested in securities ofcompanies conducting business in a broadly related group of industries within an economic sector. Companies in the sameeconomic sector may be similarly affected by economic or market events, making the Fund more vulnerable to unfavorabledevelopments in that economic sector than funds that invest more broadly. The more a fund diversifies its investments, themore it spreads risk and potentially reduces the risks of loss and volatility. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in asingle country or region, economic, political, regulatory or other developments or conditions within such country or region willgenerally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result ingreater losses and volatility. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Issuer Risk. An issuer in which the Fund invests may perform poorly, and the value of its securities may therefore decline,which would negatively affect the Fund’s performance. Poor performance may be caused by poor management decisions, 41 competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems or shortages, corporate restructurings, fraudulent disclosures, natural disasters or other events, conditions or factors. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, may have more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in the case of initial public offerings and private placements, their securities may trade less frequently and in more limited volume than those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those of larger, more established companies. · Foreign Investments Risk. Investments in or exposure to foreign securities involve certain risks not associated with investments in or exposure to securities of US companies. Foreign securities subject the Fund to the risks associated with investing in the particular country of an issuer, including the political, regulatory, economic, social, diplomatic and other conditions or events occurring in the country or region, as well as risks associated with less developed custody and settlement practices and a lack of timely or reliable financial information. Foreign securities may be more volatile and less liquid than investments in securities of US companies, and are subject to the risks associated with potential imposition of foreign withholding taxes or economic or other sanctions against a particular foreign country, its nationals or industries or businesses within the country. The performance of the Fund may be negatively impacted by fluctuations in a foreign currency’s strength or weakness relative to the US dollar. The foregoing risks are typically greater in less developed or emerging market countries. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higher levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. · Depositary Receipts Risk. Depositary receipts represent ownership of securities in foreign companies and are held in banks and trust companies. They can include American Depositary Receipts (“ADRs”), which are traded in US markets and are US dollar-denominated, and Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”), which are traded in foreign markets and may not be denominated in the same currency as the security they represent. Although ADRs, GDRs and EDRs do not eliminate the risks inherent in investing in the securities of foreign issuers, which include, among other things, market, political, currency and regulatory risk, by investing in ADRs, GDRs or EDRs rather than directly in stocks of foreign issuers, the Fund may avoid currency risks during the settlement period for purchases or sales. In general, there is a large, liquid market in the US for many ADRs. The information available for ADRs is subject to accounting, auditing and financial reporting standards of the domestic market or exchange on which they are traded. These standards generally are more uniform and more exacting than those to which many foreign issuers may be subject. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated with investing directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from those of other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move in unexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Some derivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may be more significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market, market segment or asset class, their exposure may not correlate as expected to the performance of such market or asset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives may also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Derivatives also may involve credit and interest rate risks. In addition, the risks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed to derivatives in general or are invested in a few types of derivatives. · Swaps Risk. In a swap transaction, one party agrees to pay the other party an amount equal to the return, based upon an agreed-upon notional value, of a defined underlying asset or a non-asset reference (such as an index) during a specified period of time. In return, the other party would make periodic payments based on a fixed or variable interest rate or on the return from a different underlying asset or non-asset reference based upon an agreed-upon notional value. Swaps could result in losses if the underlying asset or reference does not perform as anticipated. The value of swaps, like many other derivatives, may move in unexpected ways and may result in losses for the Fund. Such transactions can have the potential for unlimited losses. Such risk is heightened in the case of swap transactions involving short exposures. Swaps can involve greater risks than direct investment in the underlying asset, because swaps may be leveraged (creating leverage risk in that the Fund’s exposure and potential losses are greater than the amount invested) and are subject to counterparty risk (the risk that the counterparty to the instrument will not perform or be able to perform in accordance with the terms of the instrument), hedging risk (the risk that a hedging strategy may not eliminate the risk that it is intended to offset), pricing risk (swaps may be difficult to value) and liquidity risk (it may not be possible to liquidate a swap position at an advantageous time or price), each of which may result in significant and unanticipated losses to the Fund. 42 · Equity Swaps Risk. Equity swaps are subject to liquidity risk because the liquidity of equity swaps is based on the liquidity of the underlying instrument, and are subject to counterparty risk, i.e., the risk that the counterparty to the equity swap transaction may be unable or unwilling to make payments or to otherwise honor its financial obligations under the terms of the contract. To the extent that there is an imperfect correlation between the return on the Fund’s obligation to its counterparty under the equity swap and the return on related assets in its portfolio, the equity swap transaction may increase the Fund’s financial risk. Equity swaps, like many other derivative instruments, involve the risk that, if the derivative security declines in value, additional margin would be required to maintain the margin level. The seller may require the Fund to deposit additional sums to cover this, and this may be at short notice. If additional margin is not provided in time, the seller may liquidate the positions at a loss for which the Fund is liable. The income tax treatment of swap agreements is unsettled and may be subject to future legislation, regulation or administrative pronouncements issued by the Internal Revenue Service. If such future guidance limits the Fund’s ability to use derivatives, the Fund may have to find other ways of achieving its investment objective. · Forward Foreign Currency Contracts Risk. Forward foreign currency contracts are a type of derivative contract, whereby the Fund may agree to buy or sell a country’s or region’s currency at a specific price on a specific date, usually 30, 60, or 90 days in the future. These instruments may fall in value due to foreign market downswings or foreign currency value fluctuations. The effectiveness of any currency hedging strategy by the Fund may be reduced by the Fund’s inability to precisely match forward contract amounts and the value of securities involved. Forward foreign currency contracts used for hedging may also limit any potential gain that might result from an increase or decrease in the value of the currency. When entering into forward foreign currency contracts, unanticipated changes in the currency markets could result in reduced performance for the Fund. At or prior to maturity of a forward contract, the Fund may enter into an offsetting contract and may incur a loss to the extent there has been movement in forward contract prices. When the Fund converts its foreign currencies into US dollars, it may incur currency conversion costs due to the spread between the prices at which it may buy and sell various currencies in the market. Investment in these instruments also subjects the Fund, among other factors, to counterparty risk (i.e., the counterparty to the instrument will not perform or be unable to perform in accordance with the terms of the instrument). · Leverage Risk. Leverage occurs when the Fund increases its assets available for investment using borrowings, derivatives or similar investments or techniques, including short sales (where the Fund does not own, or have the right to obtain at no additional cost, the security sold short). The use of leverage may make any change in the Fund’s net asset value (“NAV”) even greater and thus, result in increased volatility of returns. Leverage presents the opportunity for increased net income and capital gains, but also exaggerates the Fund’s risk of loss. There can be no guarantee that a leveraging strategy will be successful. · Liquidity and Trading Volume Risk. Due to market conditions, including uncertainty regarding the price of a security, it may be difficult for the Fund to buy or sell portfolio securities at a desirable time or price, which could result in investment losses. This risk of portfolio illiquidity is heightened with respect to small- and mid-cap securities, generally, and foreign small- and mid-cap securities in particular. The Fund may have to lower the selling price, liquidate other investments, or forego another, more appealing investment opportunity as a result of illiquidity in the markets. As a result of significant and sustained reductions in emerging and developed international market trading volumes in the wake of the 2007-2009 financial crisis, it may take longer to buy or sell securities, which can exacerbate the Fund’s exposure to volatile markets. The Fund may also be limited in its ability to execute favorable trades in portfolio securities in response to changes in company prices and fundamentals, and may be forced to dispose of securities under disadvantageous circumstances and at a loss. · Frequent Trading Risk. Frequent buying and selling of investments involve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolio turnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affect your after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinary income for federal income tax purposes. · Non-Diversification Risk. Because the Fund may invest a higher percentage of its assets in a small number of issuers, the Fund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is a diversified fund. Performance The Fund has not yet completed a full calendar year of investment operations and therefore does not have any performance history. Once the Fund has completed a full calendar year of operations, a bar chart and table will be included that will provide some indication of the risks of investing in the Fund by showing the variability of the Fund’s returns based on net assets and comparing the Fund’s performance to its benchmark index. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Stephen Peak, Director of International Equities, Co-Lead Portfolio Manager, has been a member of the Fund’sportfolio management team since inception in December 2014. 43 · Steve Johnstone, Fund Manager, Diversified Hedge Funds, Co-Lead Portfolio Manager & Quantitative Strategist, hasbeen a member of the Fund’s portfolio management team since inception in December 2014. · Andrew Gillan, Head of Asia (ex-Japan) Equities, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in December 2014. · Vincent Musumeci, CFA, Portfolio Manager of Japanese Equities, Portfolio Manager, has been a member of theFund’s portfolio management team since inception in December 2014. · Neil Hermon, Co-Head of UK Equities, Portfolio Manager, has been a member of the Fund’s portfolio managementteam since inception in December 2014. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial adviser, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 44 Fund Summary – Henderson International Opportunities Fund Investment Objective The Henderson International Opportunities Fund’s (the “Fund”) investment objective is to achieve long-term capital appreciation primarily through investment in equities of non-US companies. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class B Class C Class R Class I (fees paid directly from your investment) Shares Shares Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None None Maximum Deferred Sales Charge (Load) (as apercentage of offering price) None (a) 5.00% (b) 1.00% (c) None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of Class A Class B Class C Class R Class I your investment) Shares Shares Shares Shares Shares Management Fees(d) 0.94% 0.94% 0.94% 0.94% 0.94% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% 0.50% None Other Expenses 0.20% 0.26% 0.22% 0.23% 0.17% Total Annual Fund Operating Expenses 1.39% 2.20% 2.16% 1.67% 1.11% (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one years of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) The CDSC payable upon redemption of Class B shares declines over time. (c) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (d) Management Fees have been restated to reflect the contractual management fee schedule effective July 1, 2014. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 708 $ 990 Class B Class C Class R Class I You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 708 Class B Class C Class R Class I 45 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 74% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 40% of its net assets in equity securities of non-US companies and in at least three different countries. Equity securities include common stocks and related securities, such as preferred stock, convertible securities and depositary receipts. For purposes of this investment strategy, assets of the Fund means net assets plus the amount of any borrowings for investment purposes. Non-US companies are broadly defined to include any company that meets one of the following tests: · its country of organization, its primary business office and/or the principal trading market of its stock are locatedoutside of the US · 50% or more of its assets are located in a country other than the US · 50% or more of its revenues are derived from outside of the US Fund investment performance will be derived primarily from stock selection. A strategic asset allocation process will be a secondary contributor to the investment process. Security selection will be based upon an analysis of a company’s valuations relative to earnings forecasts or other valuation criteria, earnings growth prospects of a company, the quality of a company’s management and the unique competitive advantages of a company. Asset allocation will be reviewed monthly based upon strategic views related to the growth prospects, valuations and pricing associated with international equity regions and sectors. Assets of the Fund are allocated to teams of managers who have experience with respect to a particular geographic region or sector. The Fund generally sells a stock when in the managers’ opinion there is a deterioration in the company’s fundamentals, the company fails to meet performance expectations, the stock achieves its target price, its earnings are disappointing or its revenue growth has slowed. The Fund may also sell a stock if the managers believe that negative country or regional factors may affect the company’s outlook, in the managers’ opinion, a superior investment opportunity arises or to meet cash requirements. The managers anticipate that the Fund will continue to hold securities of companies that grow or expand so long as the managers believe the securities continue to offer prospects of long-term growth. Some of the Fund’s investments may produce income, although income from dividends and interest will be incidental and not an important consideration in choosing investments. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and may invest up to 15% of its net assets in illiquid securities. In addition, the Fund may invest in securities issued by smaller companies and in less seasoned issuers, including through initial public offerings and private placement. The Fund may engage in derivative transactions to hedge against fluctuations in currency exchange rates. There are no limits on the extent to which foreign currency hedging may be utilized. In addition, the Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities by using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements, However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund may engage in active and frequent trading to achieve its investment objective. The Fund does not limit its investments to companies of any particular size and may invest a significant portion of its assets in smaller and less seasoned issuers. However, in an attempt to reduce portfolio risks, the managers generally will invest across countries, industry groups and/or securities. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Concentration Risk. At times the Fund may have a significant portion of its assets invested in securities of companiesconducting business in a broadly related group of industries within an economic sector. Companies in the same economic 46 sector may be similarly affected by economic or market events, making the Fund more vulnerable to unfavorable developments in that economic sector than funds that invest more broadly. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly or unpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industries represented in the securities markets. The value of a security may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of a security may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. During a general downturn in the securities markets, multiple asset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed income securities. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, may have more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in the case of initial public offerings and private placements, their securities may trade less frequently and in more limited volume than those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those of larger, more established companies. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financial insolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorable political or legal developments. These risks are typically greater in less developed or emerging market countries. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higher levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated with investing directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from those of other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move in unexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Some derivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may be more significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market, market segment or asset class, their exposure may not correlate as expected to the performance of such market or asset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives may also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Derivatives also may involve credit and interest rate risks. In addition, the risks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed to derivatives in general or are invested in a few types of derivatives. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investments involve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolio turnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affect your after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinary income for federal income tax purposes. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in a single country or region, economic, political, regulatory or other developments or conditions within such country or region will generally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result in greater losses and volatility. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the changes in the Fund’s performance from year to year and by showing the Fund’s average annual total returns for different calendar periods compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follows are for the Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. 47 During the ten-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 26.36% and (21.11)% for the quarters ended June 30, 2009 and September 30, 2011, respectively. The year-to-date return through September 30, 2014 was (2.45%). Average Annual Total Returns For Periods Ended Since December 31, 2013 (including maximum sales charges) 1 Year % 5 Years % 10 Years % Inception % Class A (Inception August 31, 2001) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class B (Inception August 31, 2001) Return Before Taxes Class C (Inception August 31, 2001) Return Before Taxes Class I (Inception March 31, 2009)1 Return Before Taxes Class R (Inception September 30, 2005) 2 Return Before Taxes MSCI EAFE Index (reflects no deductions for fees, expenses or taxes) 1 The performance for Class I shares for the period prior to March 31, 2009 is based on the performance of Class A shares. Performance for Class I shares would be similar because the shares are invested in the same portfolio of securities and have the same portfolio management. Class I shares are not subject to a front-end sales charge or a distribution fee. 2 The performance for Class R shares for the period prior to September 30, 2005 is based on the performance of Class A shares adjusted for the higher expenses associated with Class R shares. Performance for Class R shares would be similar because the shares are invested in the same portfolio of securities and have the same portfolio management. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class B, C, R and I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Stephen Peak, Director of International Equities, Lead Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2001. · Nicholas Cowley, Investment Manager, Global Emerging Markets Equities, Portfolio Manager, has been a member ofthe Fund’s portfolio management team since 2012. · Andrew Gillan, Head of Asia (ex-Japan) Equities, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since 2014. 48 · Bill McQuaker, Co-Head of Multi-Asset, Portfolio Manager, has been a member of the Fund’s portfolio managementteam since 2006. · Vincent Musumeci, CFA, Portfolio Manager of Japanese Equities, Portfolio Manager, has been a member of theFund’s portfolio management team since 2012. · Tim Stevenson, Director of Pan European Equities, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since 2002. · Ian Warmerdam, Director of Global Growth Equities, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2001. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A, Class B, Class C and Class R shares: Account Type Minimum To Open An Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. The Fund will not accept new or additional investments in Class B shares with the limited exception that current Class B shareholders may continue to have their dividends automatically reinvested in Class B shares of the Fund. Class B shares may also continue to be exchanged with Class B shares of other Henderson Global Funds either through a financial advisor, financial intermediary, or directly through the Fund. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary, or directly through the Fund. Class R share participants in retirement plans must contact plan’s administrator to purchase or redeem shares. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 49 Fund Summary – Henderson International Select Equity Fund Investment Objective The Henderson International Select Equity Fund’s (the “Fund”) investment objective is to achieve long-term capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None (a) 1.00% (b) None Annual Fund Operating Expenses (expenses that you pay each year Class A Class C Class I as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.65% 0.65% 0.65% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses (c) 1.72% 1.72% 1.72% Acquired Fund Fees and Expenses (d) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 2.63% 3.38% 2.38% Fee Waiver and/or Expense Reimbursement (e) (1.48)% (1.48)% (1.48)% Total Annual Fund Operating Expenses After Fee Waiver 1.15% 1.90% 0.90% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Other Expenses are based on estimated amounts since the Fund has not yet commenced operations. (d) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The estimates are based on the expected exposure to underlying investment companies and use the net expense ratio in the most recent publicly available financial statements for the underlying fund(s). Fees and expenses of foreign investment companies may be calculated in a manner that differs from US investment companies. (e) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 0.89% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year Class A Class C Class I 92 50 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year Class A Class C Class I 92 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. Because the Fund is newly organized, portfolio turnover information is not available. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a portfolio of equity securities issued by non-US companies from at least three different countries. For these purposes, equity securities include common stocks, preferred stocks, rights, warrants, securities convertible into common stocks, securities that carry the right to buy common stocks of non-US companies and depositary receipts. Non-US companies are broadly defined to include any issuer that meets one of the following tests: · its country of organization, its primary business office or the principal trading market of its stock are located outside ofthe US · 50% or more of its assets are located in a country other than the US · 50% or more of its revenues are derived from outside of the US The Fund is not required to allocate its investments in set percentages in particular countries and may invest in emerging markets without limit. The Fund may also invest a substantial amount of its assets (i.e., more than 25% of its assets) in issuers located in a single country or a limited number of countries and, at times, may have a significant portion of its assets invested in securities of companies conducting business in a broadly related group of industries within an economic sector. The Fund does not limit its investments to companies of any particular size and may invest a significant portion of its assets in smaller and less seasoned issuers, including through initial public offerings and private placements. However, in an attempt to reduce portfolio risks, the Fund generally will invest across countries, industry groups and/or securities. The Fund’s managers expect the Fund to target a limited number of non-US issuers for investment (generally between 30-40). In selecting investments, the managers apply a fundamental, bottom-up approach. The Fund’s stock selection process focuses on companies undergoing change. The managers seek to identify companies experiencing significant change that they believe are mis-valued or whose growth has been potentially underestimated by the broader market. Security selection will be based upon a fundamental analysis of a company’s valuations relative to earnings forecasts or other valuation criteria, earnings growth prospects of a company, the quality of a company’s management and the unique competitive advantages of a company. Regional and sector allocation decisions are driven primarily by the bottom-up stock selection process. The Fund generally sells a stock when, in the managers’ opinion, there is a deterioration in the company’s fundamentals, the company fails to meet performance expectations or key operating benchmarks, the stock achieves its target price, its earnings are disappointing or its revenue growth has slowed. The Fund may also sell a stock if the managers believe that negative country or regional factors may affect the company’s outlook, in the managers’ opinion, a superior investment opportunity arises or to meet cash requirements, including to fund redemptions, as necessary. The managers anticipate that the Fund will continue to hold securities of companies that grow or expand so long as the managers believe the securities continue to offer prospects of long-term growth. Some of the Fund’s investments may produce income, although income from dividends and interest will be incidental and not an important consideration in choosing investments. The Fund’s equity investments may be exchange-traded or over-the-counter securities. The Fund also may invest in equity access products, including participatory notes, or exchange-traded funds (ETFs) or other similar instruments, to obtain exposure to equity investments, including common stocks and warrants, in local markets for various reasons, including, but not limited to, where direct ownership is not permitted, where the Fund does not have applicable regulatory licenses for direct investment, to obtain a less expensive option or more efficient option to direct investment (such as by reducing registration and transaction costs), or to seek greater liquidity in markets that restrict the ability of the Fund to dispose of investments. The Fund may invest up to 15% of its net assets in illiquid securities. The Fund may engage in derivative transactions to hedge against fluctuations in currency exchange rates. There are no limits on the extent to which foreign currency hedging may be utilized. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities 51 by using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements, However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives. The Fund may also purchase debt securities, primarily convertible debt securities, issued by foreign companies and debt securities issued by foreign governments or their agencies. However, debt securities are not expected to be a main investment strategy of the Fund. The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Sector Concentration Risk. At times, the Fund may have a significant portion of its assets invested in securities ofcompanies conducting business in a broadly related group of industries within an economic sector. Companies in the sameeconomic sector may be similarly affected by economic or market events, making the Fund more vulnerable to unfavorabledevelopments in that economic sector than funds that invest more broadly. The more a fund diversifies its investments, themore it spreads risk and potentially reduces the risks of loss and volatility. · Geographic Concentration Risk. To the extent the Fund invests a substantial amount of its assets in issuers located in asingle country or region, economic, political, regulatory or other developments or conditions within such country or region willgenerally have a greater effect on the Fund than they would on a more geographically diversified fund, which may result ingreater losses and volatility. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Issuer Risk. An issuer in which the Fund invests may perform poorly, and the value of its securities may therefore decline,which would negatively affect the Fund’s performance. Poor performance may be caused by poor management decisions,competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems or shortages, corporaterestructurings, fraudulent disclosures, natural disasters or other events, conditions or factors. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, mayhave more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in thecase of initial public offerings and private placements, their securities may trade less frequently and in more limited volumethan those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those oflarger, more established companies. · Foreign Investments Risk. Investments in or exposure to foreign securities involve certain risks not associated withinvestments in or exposure to securities of US companies. Foreign securities subject the Fund to the risks associated withinvesting in the particular country of an issuer, including the political, regulatory, economic, social, diplomatic and otherconditions or events occurring in the country or region, as well as risks associated with less developed custody and settlementpractices and a lack of timely or reliable financial information. Foreign securities may be more volatile and less liquid thaninvestments in securities of US companies, and are subject to the risks associated with potential imposition of foreignwithholding taxes or economic or other sanctions against a particular foreign country, its nationals or industries or businesseswithin the country. The performance of the Fund may be negatively impacted by fluctuations in a foreign currency’s strength orweakness relative to the US dollar. The foregoing risks are typically greater in less developed or emerging market countries. · Emerging Markets Risk. The risks of foreign investments are typically greater in less developed countries, which aresometimes referred to as emerging markets. For example, political and economic structures in these countries may bechanging rapidly, which can cause instability and greater risk of loss. These countries are also more likely to experience higherlevels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these andother reasons, investments in emerging markets are often considered speculative. 52 · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may bemore significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather thansolely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particularmarket, market segment or asset class, their exposure may not correlate as expected to the performance of such market orasset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivativesmay also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market maynot always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments nottraded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to thederivative transaction will not meet its obligations. Derivatives also may involve credit and interest rate risks. In addition, therisks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committedto derivatives in general or are invested in a few types of derivatives. · Liquidity and Trading Volume Risk. Due to market conditions, including uncertainty regarding the price of a security, it maybe difficult for the Fund to buy or sell portfolio securities at a desirable time or price, which could result in investment losses. This risk of portfolio illiquidity is heightened with respect to small- and mid-cap securities, generally, and foreign small- andmid-cap securities in particular. The Fund may have to lower the selling price, liquidate other investments, or forego another,more appealing investment opportunity as a result of illiquidity in the markets. As a result of significant and sustainedreductions in emerging and developed international market trading volumes in the wake of the 2007-2009 financial crisis, itmay take longer to buy or sell securities, which can exacerbate the Fund’s exposure to volatile markets. The Fund may also belimited in its ability to execute favorable trades in portfolio securities in response to changes in company prices andfundamentals, and may be forced to dispose of securities under disadvantageous circumstances and at a loss. · Non-Diversification Risk. Because the Fund may invest a higher percentage of its assets in a small number of issuers, theFund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is adiversified fund. Performance The Fund has not yet completed a full calendar year of investment operations and therefore does not have any performance history. Once the Fund has completed a full calendar year of operations, a bar chart and table will be included that will provide some indication of the risks of investing in the Fund by showing the variability of the Fund’s returns based on net assets and comparing the Fund’s performance to its benchmark index. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Henderson Investment Management Limited is the subadviser of the Fund. The following individuals make up the Fund’s portfolio management team: · Matthew Beesley, CFA, Head of Global Equities, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since inception in 2014. · Sanjeev Lakhani, CFA, Investment Manager, Global Equities, Portfolio Manager, has been a member of the Fund’sportfolio management team since inception in 2014. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. 53 You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial adviser, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 54 Fund Summary – Henderson Strategic Income Fund Investment Objective The Henderson Strategic Income Fund’s (the “Fund”) investment objective is to seek total return through current income and capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class B Class C Class I (fees paid directly from your investment) Shares Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None (a) 5.00% (b) 1.00% (c) None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your Class A Class B Class C Class I investment) Shares Shares Shares Shares Management Fees 0.55% 0.55% 0.55% 0.55% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% None Other Expenses 0.56% 0.61% 0.57% 0.53% Total Annual Fund Operating Expenses 1.36% 2.16% 2.12% 1.08% Fee Waiver and/or Expense Reimbursement (d) (0.26)% (0.31)% (0.27)% (0.23)% Total Annual Fund Operating Expenses After Fee Waiver and/or 1.10% 1.85% 1.85% 0.85% Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one years of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) The CDSC payable upon redemption of Class B shares declines over time. (c) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (d) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 0.85% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10-Year Class A $ 582 $ 808 $ 1,052 $ 1,882 Class B Class C Class I 87 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 582 $ 808 $ 1,052 Class B Class C Class I 87 55 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 84% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund will invest at least 80% of its net assets in income producing securities including foreign investment grade debt (including developed market government bonds), emerging market debt, international and domestic high yield debt (including lower-quality securities, “high yield” or “junk bonds”), US investment grade corporate debt, US government debt securities and floating rate notes (“FRNs”). The Fund may also invest in dividend-paying equity securities of companies domiciled in the US or abroad. The managers may shift the Fund’s assets among various types of income-producing securities based upon changing market conditions. Under normal circumstances, the managers intend to invest at least 40% of the Fund’s net assets outside of the United States and in at least three different countries. A security is deemed to originate in a country if one or more of the following tests are met: · the company is organized in, or its primary business office or principal trading market of its equity are located in, the country · a majority of the company’s assets are located in the country · a majority of the company’s revenues are derived from the country The managers use a process that combines a bottom-up approach to individual security selection rooted in thorough, independent research with a macro-economic overlay that determines appropriate country, asset sector, currency and industry exposure. In their bottom-up approach, the managers use both qualitative and quantitative credit analysis to consider a variety of factors, including the issuer’s: · experience and managerial strength · debt service capability · operating outlook · sensitivity to economic conditions · current financial condition · liquidity and access to capital · asset protection · structural issues · covenant protection · equity sponsorship The managers perform credit analysis and meet with prospective and purchased debt issuers. They also work closely with a team of analysts to search for the most appropriate securities to include in the Fund’s portfolio. Sector, regional and industry allocations are evaluated within a broader economic and market context and involve: · evaluation of the economic and interest rate environment that determines asset sector allocation and quality mix · evaluation of country and regional economic environment to support country allocation decisions · analysis of industry weightings, including stability and growth of industries, cash flows and/or positive equity momentum The Fund will generally consider selling a security when, in the managers’ opinion, there is significant deterioration in company fundamentals, an inability to maintain open communication with management, a change in business strategy, a change in issuer-specific business outlook, realization of anticipated gains, or a failure by the issuer to meet operating/financial targets. The Fund may also consider selling a security if, in the managers’ opinion, a superior investment opportunity arises. The Fund may use bank borrowings to increase the amount of money the Fund can invest. This strategy is called leverage. The Fund may borrow money to the extent permissible under the Investment Company Act of 1940, as amended (the “1940 Act”), currently up to 33S% of its total assets, including the amount borrowed. Securities in which the Fund may invest include: all types of bonds, debentures, mortgage-related and other asset-backed securities, investment grade debt securities, high yield securities, US Government securities, foreign securities, derivatives, distressed securities and emerging market debt securities, subordinated bank debt, private placements and FRNs. The Fund has no specific range with respect to the duration of the fixed income securities it may invest in. The Fund also may invest up to 30% of its net assets in equity and equity-related securities such as convertibles and debt securities with warrants and may invest up to 15% of its net assets in illiquid securities. The Fund has no policy limiting the currency in which foreign securities may be denominated. The Fund may engage in exchange-traded or over-the-counter derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts, to generate income from option premiums by writing covered call options on individual securities, to gain exposure to equity securities by 56 using futures contracts on securities indices, to gain or limit exposure to equities by purchasing exchange-traded call or put options on individual securities, to obtain net long or net negative (short) exposures to selected interest rate, duration or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate, inflation rate and credit default swap agreements. However, the Fund may also purchase or sell other types of derivatives contracts. With regard to the Fund, the investment adviser has claimed relief from the definition of commodity pool operator (“CPO”) under revised US Commodity Futures Trading Commission (“CFTC”) Rule 4.5. Specifically, pursuant to CFTC Rule 4.5, the investment adviser may claim an exclusion from the definition of CPO and registration as a CPO, with regard to a fund that trades derivatives solely for “bona fide hedging purposes,” or that limits its investment in derivatives to a “de minimis” amount, as defined in CFTC rules. The Fund does not currently expect to use derivatives beyond the thresholds permitted by CFTC Rule 4.5. The Fund may engage in active and frequent trading to achieve its investment objective. The Fund does not limit its investments to companies of any particular size and may invest a significant portion of its assets in smaller and less seasoned issuers, including through initial public offerings and private placements. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The principal risks that could adversely affect the total return on your investment include: · High Yield Securities Risk. High yield securities (sometimes referred to as “junk bonds”) are considered predominantlyspeculative with respect to the issuer’s ability to pay interest and principal and are susceptible to default or decline in marketvalue due to adverse economic and business developments. The market values for high yield securities tend to be volatile,and these securities are less liquid than investment grade securities. For these reasons, investments in high yield securitiesare subject to the following specific risks: increased price sensitivity to changing interest rates and to a deteriorating economicenvironment; greater risk of loss due to default or declining credit quality; greater likelihood that adverse company specificevents will render the issuer unable to make interest and/or principal payments when due; and if a negative perception of thehigh yield market develops, greater risks that the price and liquidity of high yield securities may be depressed. The securitiesratings provided by Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc. are basedon analyses by these rating agencies of the credit quality of the securities and may not take into account every risk related towhether interest or principal will be timely paid. · Credit/Default Risk. Credit risk is the risk that a debt security will decline in price, or fail to pay interest or principal when due,because the issuer of the security experiences an actual or perceived decline in its financial status. Various factors couldaffect the issuer’s actual or perceived willingness or ability to make timely interest or principal payments, including changes inthe issuer’s financial condition or in general economic conditions. Below investment grade securities are predominantlyspeculative with respect to the issuer’s capacity to pay interest and repay principal when due, and therefore involve a greaterrisk of default. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Issuer Risk. The value of debt securities may decline for a number of reasons which directly relate to the issuer, such asmanagement performance, financial leverage and reduced demand for the issuer’s goods and services. The price of high yieldsecurities tends to reflect individual developments of the issuer to a greater extent than do higher quality securities and is,therefore, more volatile and sensitive to actual or perceived negative developments affecting an issuer. · Interest Rate Risk. Generally, debt securities will decrease in value when interest rates rise and increase in value wheninterest rates decline. Interest rate risk is the risk that the debt securities will decline in value because of increases in interestrates. Interest rate changes normally have a greater effect on the prices of longer-term debt securities than shorter-term debtsecurities. In addition, during periods of declining interest rates, the issuers of debt securities may prepay principal earlier thanscheduled, forcing the Fund to reinvest in lower yielding debt securities. (This is known as prepayment risk and may reducethe income of the Fund.) During periods of rising interest rates, slower than expected principal payments may extend theaverage life of certain types of securities. This may lock in a below market interest rate, increase the debt security’s durationand reduce the value of the debt security. (This is known as extension risk.) · Liquidity Risk. Liquidity risk is the risk associated with a lack of marketability of investments which may make it difficult to sellthe investment at a desirable time or price. The Fund may have to lower the selling price, sell other investments, or foregoanother, more appealing investment opportunity. Liquidity of individual debt securities varies considerably. High yield debt 57 securities tend to be less liquid than higher-rated securities. Illiquid securities may trade at a discount from comparable, more liquid investments, and may be subject to wider fluctuations in market value. Judgment plays a larger role in valuing these investments as compared to valuing more liquid investments. · Leverage Risk. Leverage occurs when the Fund increases its assets available for investment using borrowings, derivativesor similar investments or techniques. The use of leverage may make any change in the Fund’s NAV even greater and thusresult in increased volatility of returns. Leverage presents the opportunity for increased net income and capital gains, but alsoexaggerates the Fund’s risk of loss. There can be no guarantee that a leveraging strategy will be successful. · Foreign Investments Risk. The risks of investing outside the US include currency fluctuations, economic or financialinsolvency, lack of timely or reliable financial information, possible imposition of foreign withholding taxes, or unfavorablepolitical or legal developments. These risks are typically greater in less developed or emerging market countries. · Derivatives Risk. Derivatives involve special risks different from, and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore will magnify or otherwise increase any investment losses. Derivatives risk may bemore significant when derivatives are used to enhance return or as a substitute for a cash investment position, rather thansolely to hedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particularmarket, market segment or asset class, their exposure may not correlate as expected to the performance of such market orasset class thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivativesmay also increase the amount of taxes payable by shareholders. Other risks arise from the managers’ potential inability to terminate or sell derivatives positions. A liquid secondary market maynot always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments nottraded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to thederivative transaction will not meet its obligations. Derivatives also may involve credit and interest rate risks. In addition, therisks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committedto derivatives in general or are invested in a few types of derivatives. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investmentsinvolve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolioturnover may result in the realization of short-term capital gains. The payment of taxes on these gains could adversely affectyour after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinaryincome for federal income tax purposes. · Smaller and Less Seasoned Companies Risk. Smaller companies and, to a greater extent, less seasoned companies, mayhave more limited product lines, markets and financial resources than larger, more seasoned companies and, especially in thecase of initial public offerings and private placements, their securities may trade less frequently and in more limited volumethan those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those oflarger, more established companies. · Overweighting in Certain Market Sectors Risk. The percentage of the Fund’s assets invested in various industries andsectors will vary from time to time depending on the managers’ perception of investment opportunities. Investments inparticular industries or sectors may be more volatile than the overall stock market. Consequently, a higher percentage ofholdings in a particular industry or sector may have the potential for a greater impact on the Fund’s net asset value. Performance The bar chart and table below provide some indication of the risk of an investment in the Fund by showing the changes in the Fund’s performance from year to year and by showing the Fund’s average annual total returns for different calendar periods compared to those of a broad-based securities market index. When you consider this information, please remember the Fund’s performance in past years (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information on our website, www.henderson.com, or by calling 866.3HENDERSON (or 866.343.6337). The annual returns in the bar chart which follows are for the Class A shares without reflecting payment of any front-end sales charge; if they did reflect such payment of sales charges, annual returns would be lower. 58 During the ten-year period ended December 31, 2013, the Fund’s highest and lowest quarterly returns were 24.81% and (24.95)% for the quarters ended June 30, 2009, and December 31, 2008, respectively. The year-to-date return through September 30, 2014 was 3.88%. Average Annual Total Returns for periods ended December 31, 2013 Since (including maximum sales charges) 1 Year % 5 Year % 10 Year % Inception % Class A (Inception September 30, 2003) Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Class B (Inception September 30, 2003) Return Before Taxes Class C (Inception September 30, 2003) Return Before Taxes Class I (April 29, 2011)1 Returns Before Taxes Barclays Global Aggregate Credit (USD Hedged) Index (reflects no deductions for fees, expenses or taxes) Bank of America Merrill Lynch US Dollar 3-Month LIBOR Constant Maturity (reflects no deductions for fees, expenses or taxes) 50% Merrill Lynch Global High Yield Index (USD Hedged)/ 50% Merrill Lynch Global Broad Market Corporate Index (USD Hedged) (reflects no deductions for fees, expenses or taxes) 1 The performance for Class I shares for the period prior to April 29, 2011 is based on the performance of Class A shares. Performance for Class I shares would be similar because the shares are invested in the same portfolio of securities and have the same portfolio management. Class I shares are not subject to a front-end sales charge or a distribution fee. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After tax-returns are shown only for the Class A shares. The after-tax returns of the Class C and Class I shares will vary from those shown for the Class A shares because, as noted above, each class of shares has different sales charges, distribution fees and/or service fees, and expenses. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. The following individuals make up the Fund’s portfolio management team: · John Pattullo, Co-Head of Retail Fixed Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since December, 2008. · Jenna Barnard, CFA, Co-Head of Retail Fixed Income, Portfolio Manager, has been a member of the Fund’s portfoliomanagement team since December, 2008. 59 Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A, Class B and Class C shares: Account Type Minimum To Open An Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. The Fund will not accept new or additional investments in Class B shares with the limited exception that current Class B shareholders may continue to have their dividends automatically reinvested in Class B shares of the Fund. Class B shares may also continue to be exchanged with Class B shares of other Henderson Global Funds either through a financial advisor, financial intermediary, or directly through the Fund. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial advisor, financial intermediary, or directly through the Fund. Tax Information The Fund intends to make distributions monthly. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 60 Fund Summary – Henderson Unconstrained Bond Fund Investment Objective The Fund’s investment objective is to seek total return through current income and capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None(a) 1.00%(b) None Annual Fund Operating Expenses (expenses that you pay each Class A Class C Class I year as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.65% 0.65% 0.65% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses 1.43% 1.42% 1.42% Acquired Fund Fees and Expenses (c) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 2.34% 3.08% 2.08% Fee Waiver and/or Expense Reimbursement (d) (1.18)% (1.17)% (1.17)% Total Annual Fund Operating Expenses After Fee Waiver 1.16% 1.91% 0.91% and/or Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The current fiscal year estimates are based on the underlying fund holdings during the most recent fiscal period and use the net expense ratio in the most recent publicly available financial statements for each underlying fund. Fees and expenses of foreign investment companies may be calculated in a manner that differs from US investment companies. (d) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses, less distribution and service fees, to 0.90% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, 2020. Expense Example The following example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Year 5-Year 10_Year Class A $ 588 $ 826 $ 1,083 $ 2,397 Class C Class I 93 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Year 5-Year 10-Year Class A $ 588 $ 826 $ 1,083 $ 2,397 Class C Class I 93 61 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example tables, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 97% of the average value of its portfolio. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (including the amount of any borrowings for investment purposes) in a portfolio of bonds and associated derivative instruments. For these purposes, bonds include fixed income securities of all types. The Fund seeks to achieve its investment objective by investing in a broad range of global fixed income securities including, but not limited to, domestic and foreign corporate debt securities, US government debt securities, municipal debt securities, foreign sovereign debt securities, investment grade debt securities, high yield and distressed debt securities, emerging market debt securities, mortgage-related and other asset-backed securities, inflation-linked securities, loans and loan participations and associated derivatives instruments. As part of this strategy, the Fund may also hold cash and/or invest in money market instruments or cash equivalents. The Fund may make use of a variety of instruments and strategies in order to achieve its investment objective, including but not limited to, floating rate notes, forward foreign exchange contracts, interest rate futures, bond futures, options and over-the-counter (“OTC”) swaps such as interest rate swaps, credit default swaps, credit default swaps on indices and swaptions. The Fund may invest in a wide variety of debt securities issued by US and non-US entities. The Fund may invest without limitation in securities denominated in foreign currencies and in US dollar-denominated securities of foreign issuers, including emerging market countries. The Fund may invest in both investment-grade and high yield securities (sometimes referred to as “junk bonds”) that are, at the time of purchase, rated below Baa3 by Moody's Investors Service, Inc. ("Moody's") or below BBB- by Standard & Poor's Ratings Services("S&P") or Fitch Ratings, Inc. ("Fitch"), or, if unrated, considered to be of equivalent quality. The Fund may invest in fixed income securities of any maturity. The Fund uses a flexible allocation approach to invest across a wide range of fixed income sectors/strategies based on changing market conditions. The Fund will not be constrained by management relative to an index. The Fund expects that its average portfolio duration will normally vary from negative two (-2) to eight (+8) years based on management’s forecast for interest rates. Duration is a measure of a security’s sensitivity to changes in interest rates. The longer a security’s duration, the more sensitive it will be to changes in interest rates. Generally, the price of a security or value of a portfolio with a positive duration will fall when interest rates rise, and vice versa. For example, a duration of “three” (+3) years means that a security’s price or portfolio’s value would be expected to decrease by approximately 3% with a 1% increase in interest rates (assuming a parallel shift in yield curve). In choosing investments the managers invest in a diversified portfolio of bonds, focusing on investing in the best risk-return prospects from across global bond markets. The Fund may use investment techniques, including some that involve derivatives, to obtain or amplify its exposure to various investments, and may also use these techniques for hedging purposes or to manage risks. Securities in which the Fund may invest include, but are not limited to: all types of bonds, debentures, preferred securities, convertible securities, structured securities, derivatives, subordinated bank debt, private placements and floating rate notes. The Fund may invest in exchange traded funds (“ETFs”) in order to gain exposure to particular markets or asset classes. The Fund may also from time to time invest up to 10% of its net assets in equity securities and equity-related derivatives. In addition, the Fund may invest in other investment companies or investment pools (including investment companies not registered under the Investment Company Act of 1940, as amended (the “Investment Company Act” including “hedge funds”)). The amount invested in certain investment companies or investment pools is limited by law and tax considerations. Investments in ETFs and other investment companies that provide exposure to bonds may be used to satisfy the Fund’s 80% investment policy. The Fund may engage in exchange-traded or OTC derivative transactions to seek return, to generate income, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, to change the effective duration of the portfolio, to manage certain investment risks, or as a substitute for the purchase or sale of securities or currencies directly. To the extent derivatives are used, the Fund expects to use them principally when seeking to hedge currency exposure using forward foreign currency contracts and options on forward foreign currency contracts or to obtain net long or net negative (short) exposures to selected interest rate or credit risks using a combination of bond or interest rate futures contracts, options on bond or interest rate futures contracts, and interest rate swaps, inflation rate swaps, swaptions and credit default swaps. However, the Fund may also purchase or sell other types of derivatives contracts. There is no stated limit on the Fund’s use of derivatives other than with respect to equity-related derivatives. The Fund may hold a significant amount of cash, money market instruments (which may include investments in one or more money market funds or similar vehicles) or other high-quality investments to cover obligations with respect to, or that may result from, the Fund’s investments in forward foreign currency contracts, currency futures contracts or other derivatives. The Fund may use bank borrowings to increase the amount of money the Fund can invest. This strategy is called leverage. The Fund may borrow money to the extent permissible under the Investment Company Act, currently up to 33S% of its total assets, including the amount borrowed. The Fund may engage in active and frequent trading to seek to achieve its investment objective. The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. 62 Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. The principal risks that could adversely affect your investment include: · Interest Rate Risk. Interest rate risk is the risk that debt securities will decline in value because of increases in interest rates.Generally, debt securities will decrease in value when interest rates rise and increase in value when interest rates decline. Interest rate changes normally have a greater effect on the prices of longer-term debt securities than shorter-term debtsecurities. In addition, during periods of declining interest rates, the issuers of debt securities may prepay principal earlier thanscheduled, forcing the Fund to reinvest in lower yielding debt securities. (This is known as prepayment risk and may reducethe income of the Fund.) During periods of rising interest rates, slower than expected principal payments may extend theaverage life of certain types of securities. This may lock in a below market interest rate, increase the debt security’s durationand reduce the value of the debt security. (This is known as extension risk.) · Credit/Default Risk. Credit risk is the risk that a debt security will decline in price, or fail to pay interest or principal when due,because the issuer of the security experiences an actual or perceived decline in its financial status. Various factors couldaffect the issuer’s actual or perceived willingness or ability to make timely interest or principal payments, including changes inthe issuer’s financial condition or in general economic conditions. Below investment grade securities are predominantlyspeculative with respect to the issuer’s capacity to pay interest and repay principal when due, and therefore involve a greaterrisk of default. · High Yield Securities Risk. High yield securities (sometimes referred to as “junk bonds”) are considered predominantlyspeculative with respect to the issuer’s ability to pay interest and principal and are susceptible to default or decline in marketvalue due to adverse economic and business developments. The market values for high yield securities tend to be volatile,and these securities are less liquid than investment grade securities. For these reasons, investments in high yield securitiesare subject to the following specific risks: increased price sensitivity to changing interest rates and to a deteriorating economicenvironment; greater risk of loss due to default or declining credit quality; greater likelihood that adverse company specificevents will render the issuer unable to make interest and/or principal payments when due; and, if a negative perception of thehigh yield market develops, greater risk that the price and liquidity of high yield securities may be depressed. The securitiesratings provided by Moody’s, S&P and Fitch are based on analyses by these rating agencies of the credit quality of thesecurities, and may not take into account every risk related to whether interest or principal will be timely paid. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidlyor unpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Issuer Risk. The value of debt securities may decline for a number of reasons which directly relate to the issuer, such asmanagement performance, financial leverage and reduced demand for the issuer’s goods and services. The price of high yieldsecurities tends to reflect individual developments of the issuer to a greater extent than do higher quality securities and is,therefore, more volatile and sensitive to actual or perceived negative developments affecting an issuer. · Liquidity Risk. Liquidity risk is the risk associated with a lack of marketability of investments which may make it difficult to sellthe investment at a desirable time or price. The Fund may have to lower the selling price, sell other investments, or foregoanother, more appealing investment opportunity. Liquidity of individual debt securities varies considerably. High yield debtsecurities tend to be less liquid than higher rated securities. Illiquid securities may trade at a discount from comparable, moreliquid investments, and may be subject to wider fluctuations in market value. Judgment plays a larger role in valuing theseinvestments as compared to valuing more liquid investments. · Derivatives Risk. Derivatives involve special risks different from and potentially greater than, the risks associated withinvesting directly in securities and may result in greater losses. The successful use of derivatives depends on the managers’ability to manage these sophisticated instruments, which require investment techniques and risk analysis different from thoseof other investments. Derivatives involve the risk of mispricing or improper valuation and the prices of derivatives may move inunexpected ways especially in unusual market conditions, and may result in increased volatility and unexpected losses. Somederivatives are “leveraged” and therefore may magnify or otherwise increase investment losses. Derivatives risk may be moresignificant when derivatives are used to enhance return or as a substitute for a cash investment position, rather than solely tohedge the risk of a position held by the Fund. When derivatives are used to gain or limit exposure to a particular market,market segment or asset class, their exposure may not correlate as expected to the performance of such market or assetclass thereby causing the Fund to fail to achieve its original purpose for using such derivatives. The use of derivatives mayalso increase the amount of taxes payable by shareholders. 63 Other risks arise from the managers’ potential inability to terminate or sell derivative positions. A liquid secondary market may not always exist for the Fund’s derivative positions at any time. In fact, many OTC instruments (instruments not traded on exchange) will not be liquid. OTC instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. Derivatives may also involve credit and interest rate risks. In addition, the risks associated with the use of derivatives are magnified to the extent that a larger portion of the Fund’s assets are committed to derivatives in general or are invested in a few types of derivatives. · Bank Loans and Other Direct Indebtedness Risk. The Fund may not receive payment of principal, interest, and other amounts due in connection with bank loans and other direct indebtedness. These payments will depend primarily on the financial condition of the borrower. Loans that are fully secured offer the Fund more protection than unsecured loans in the event of nonpayment of scheduled interest or principal, although there is no assurance that the liquidation of collateral from a secured loan would satisfy the corporate borrower's obligation, or that the collateral can be liquidated. Some loans or claims may be in default at the time of purchase. Certain of the loans and the other direct indebtedness acquired by the Fund may involve revolving credit facilities or other standby financing commitments that obligate the Fund to pay additional cash on a certain date or on demand. These commitments may require the Fund to increase its investment in a company at a time when the Fund might not otherwise decide to do so (including at a time when the company's financial condition makes it unlikely that such amounts will be repaid). To the extent that the Fund is committed to advance additional funds, it will at all times hold and maintain, in a segregated account, cash or other high-grade debt obligations in an amount sufficient to meet such commitments. As the Fund may be required to rely upon another lending institution to collect and pass on to the Fund amounts payable with respect to the loan and to enforce the Fund's rights under the loan and other direct indebtedness, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the Fund from receiving such amounts. The highly leveraged nature of many such loans and other direct indebtedness may make such loans and other direct indebtedness especially vulnerable to adverse changes in economic or market conditions. Investments in such loans and other direct indebtedness may involve additional risk to the Fund. · Asset-Backed Securities Risk. The value of the Fund’s investments in asset-backed securities may be affected by, among other things, changes in: interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the creditworthiness of the entities that provide any supporting letters of credit, surety bonds or other credit enhancements, or the market’s assessment of the quality of underlying assets. Asset-backed securities represent interests in, or are backed by, pools of receivables such as credit card, auto, student and home equity loans. They may also be backed, in turn, by securities backed by these types of loans and others, such as mortgage loans. Asset-backed securities can have a fixed or an adjustable rate. Most asset-backed securities are subject to prepayment risk, which is the possibility that the underlying debt may be refinanced or prepaid prior to maturity during periods of declining or low interest rates, causing the underlying fund to have to reinvest the money received in securities that have lower yields. In addition, the impact of prepayments on the value of asset-backed securities may be difficult to predict and may result in greater volatility. Rising or high interest rates tend to extend the duration of asset-backed securities, making them more volatile and more sensitive to changes in interest rates. · Foreign Currency Risk. The performance of the Fund may be materially affected positively or negatively by foreign currency strength or weakness relative to the US dollar, particularly if the Fund invests a significant percentage of its assets in foreign securities or other assets denominated in currencies other than the US dollar. Currency rates in foreign countries may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, imposition of currency controls and economic or political developments in the US or abroad. The Fund may also incur currency conversion costs when converting foreign currencies into US dollars and vice versa. · Foreign Investments Risk. Investments in foreign securities involve certain risks not associated with investments in securities of US companies or issuers. Foreign securities subject the Fund to the risks associated with investing in the particular country, including the political, regulatory, economic, social, diplomatic and other conditions or events occurring in the country or region, as well as risks associated with less developed custody and settlement practices. Foreign securities may be more volatile and less liquid than investments in securities of US companies and issuers. Other risks of investing outside the US include economic or financial insolvency, a lack of timely or reliable financial information, possible imposition of foreign withholding taxes or unfavorable political or legal developments. These risks are typically greater in less developed or emerging market countries. · Emerging Markets Risk. Securities issued by foreign governments or companies in emerging market countries are more likely to have greater exposure to the risks of investing in foreign securities that are described in Foreign Investments Risk. In addition, emerging market countries are more likely to experience instability resulting, for example, from rapid changes or developments in social, political and economic conditions. Their economies are usually less mature and their securities markets are typically less developed with more limited trading activity (i.e., lower trading volumes and less liquidity) than more developed countries. Emerging market securities tend to be more volatile than securities in more developed markets. Many emerging market countries are heavily dependent on international trade and have fewer trading partners, which makes them more sensitive to world commodity prices and economic downturns in other countries, and some have a higher risk of currency devaluations. For these and other reasons, investments in emerging markets are often considered speculative. · Sovereign Debt Risk. A sovereign debtor’s willingness or ability to repay principal and pay interest in a timely manner may be affected by a variety of factors, including its cash flow situation, the extent of its reserves, the availability of sufficient foreign 64 exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereign debtor’s policy toward international lenders, and the political constraints to which a sovereign debtor may be subject. With respect to the sovereign debt of emerging market issuers, investors should be aware that certain emerging market countries are among the largest debtors to commercial banks and foreign governments. At times, certain emerging market countries have declared moratoria on the payment of principal and interest on external debt. Certain emerging market countries have experienced difficulty in servicing their sovereign debt on a timely basis and that has led to defaults and the restructuring of certain indebtedness to the detriment of debt holders. Sovereign debt risk is increased for emerging market issuers. · Leverage Risk. Leverage occurs when the Fund increases its assets available for investment using borrowings, derivatives or similar investments or techniques. The use of leverage may make any change in the Fund’s net asset value (“NAV”) even greater and thus result in increased volatility of returns. Leverage presents the opportunity for increased net income and capital gains, but also exaggerates the Fund’s risk of loss. There can be no guarantee that a leveraging strategy will be successful. · Over-the-Counter Risk. Securities traded in OTC markets may trade in smaller volumes, and their prices may be more volatile, than securities principally traded on securities exchanges. Such securities may be less liquid than more widely traded securities. In addition, the prices of such securities may include an undisclosed dealer markup, which the Fund pays as part of the purchase price. · Smaller and Less Seasoned Companies Risk. The Fund may also invest in securities issued by smaller companies and in less seasoned issuers, including through initial public offerings and private placements. Smaller companies and, to a greater extent, less seasoned companies may have more limited product lines, and less access to financial resources than larger, more seasoned companies and, especially in the case of initial public offerings and private placements, their securities may trade less frequently and in more limited volume than those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those of larger, more established companies. · Investment Company and Pooled Vehicles Risk. The Fund may invest in other investment companies or pooled vehicles, including open-end funds, closed-end funds, trusts, and ETFs, that are advised by the Fund’s adviser or subadviser or its affiliates or by unaffiliated parties, within the limits prescribed by the Investment Company Act, the rules and regulations thereunder and any exemptive orders currently or in the future obtained by Henderson Global Funds, the Fund or an investment company in which the Fund invests, from the Securities and Exchange Commission. When investing in a closed-end investment company, the Fund may pay a premium above such investment company’s NAV per share and when the shares are sold, the price received by the Fund may be at a discount to NAV. As a shareholder in an investment company, the Fund, and indirectly the Fund’s shareholders, would bear its ratable share of the investment company’s expenses, including advisory and administrative fees, and would at the same time continue to pay its own fees and expenses. Where an investment company or pooled investment vehicle offers multiple classes of shares or interests, the Fund will seek to invest in the class with the lowest expenses to the Fund, although there is no guarantee that it will be able to do so. ETFs issue redeemable securities, but because these securities may only be redeemed in kind in significant amounts investors generally buy and sell shares in transactions on securities exchanges. Investments in other investment companies may be subject to investment limitations, such as redemption fees. · Pricing Risk. If market conditions make it difficult to value some investments, the Fund may value these investments using more subjective methods, such as fair value pricing. In such cases, the value determined for an investment could be different than the value realized upon such investment’s sale. As a result, investors could pay more than the market value when buying Fund shares or receive less than the market value when selling Fund shares. · Frequent Trading Risk. The Fund’s portfolio turnover rate may be 100% or more. Frequent buying and selling of investments involve higher trading costs and other expenses that may affect the Fund’s performance over time. High rates of portfolio turnover may result in the realization of short term capital gains. The payment of taxes on these gains could adversely affect your after tax return on your investment in the Fund. Any distributions resulting from such net gains will be considered ordinary income for federal income tax purposes. · Non-Diversification Risk. Non-diversification risk is the risk that, because the Fund may invest a higher percentage of its assets in a small number of issuers, the Fund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is a diversified fund. Performance The Fund has not yet completed a full calendar year of investment operations and therefore does not have any performance history. Once the Fund has completed a full calendar year of operations, a bar chart and table will be included that will provide some indication of the risks of investing in the Fund by showing the variability of the Fund’s returns based on net assets and comparing the Fund’s performance to its benchmark index. 65 Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund (the “Adviser”). Henderson Investment Management Limited is the subadviser of the Fund. The following individuals have primary responsibility for the day-to-day management of the Fund. · Phillip Apel, Head of Fixed Income, has been the Fund’s Co-Lead Portfolio Manager since inception in 2013. · James McAlevey, CFA, Head of Interest Rates, has been the Fund’s Co-Lead Portfolio Manager since inception in 2013. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum To Open An Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial adviser, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions monthly. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial advisor to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 66 Fund Summary – Henderson US Growth Opportunities Fund Investment Objective The Henderson US Growth Opportunities Fund (the “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a sales charge discount on your purchase of Class A shares if you and your immediate family invest, or agree to invest in the future, at least $50,000 in Henderson Global Funds. More information about these and other discounts is available from your financial professional and in the sections entitled “Sales Charge Reductions – Class A Shares” and “Sales Charge Waivers – Class A Shares” on pages 91–92 of the Fund’s Prospectus and the section entitled “Purchases, Exchanges and Redemption Information” on page 97 of the Statement of Additional Information. Shareholder Fees Class A Class C Class I (fees paid directly from your investment) Shares Shares Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) Imposed on Redemptions (as a percentage of offering price) None (a) 1.00% (b) None Annual Fund Operating Expenses (expenses that you pay Class A Class C Class I each year as a percentage of the value of your investment) Shares Shares Shares Management Fees 0.75% 0.75% 0.75% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses (c) 1.77% 1.77% 1.77% Acquired Fund Fees and Expenses (d) 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 2.78% 3.53% 2.53% Fee Waiver and/or Expense Reimbursement (e) (1.57)% (1.57)% (1.57) % Total Annual Fund Operating Expenses After Fee Waiver and/or 1.21% 1.96% 0.96% Expense Reimbursement (a) A 1.00% deferred sales charge, also known as a contingent deferred sales charge (CDSC), applies to redemptions of Class A shares within one year of purchase if purchased with no initial sales charge as part of an investment of $1 million or more and if the Fund’s distributor paid a sales commission on the purchase. (b) A CDSC of up to 1% may be imposed on certain redemptions of Class C shares within 12 months of purchase. (c) Other Expenses are based on estimated amounts since the Fund has not yet commenced operations. (d) Acquired Fund Fees and Expenses are based on the indirect net expenses associated with the Fund’s investments in underlying investment companies. The estimates are based on the expected exposure to underlying investment companies and use the net expense ratio in the most recent publicly available financial statements for the underlying fund(s). (e) The Fund’s adviser has contractually agreed to waive its management fee and, if necessary, to reimburse other operating expenses (excluding Distribution and/or Service (12b-1) Fees and Acquired Fund Fees and Expenses) in order to limit total annual ordinary operating expenses to 0.95% of the Fund’s average daily net assets. The Fund’s Expense Limitation Agreement will remain in effect through July 31, Expense Example The following example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the applicable class of Fund shares for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s total annual operating expenses remain the same as shown in the Annual Fund Operating Expenses table above. The expense example assumes that the adviser’s agreement to waive fees and/or reimburse expenses expires on July 31, 2020. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1-Year 3-Years Class A Class C Class I 98 67 You would pay the following expenses if you did not redeem your shares: 1-Year 3-Years Class A Class C Class I 98 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Expense Example, affect the Fund’s performance. Because the Fund is newly organized, portfolio turnover information is not available. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities of US companies. The Fund seeks to invest primarily in common stocks of US companies of any market capitalization. In selecting stocks, the Fund uses bottom-up, fundamental analysis to identify companies with strong growth characteristics and experienced management. Security selection will be based upon an analysis of the earnings growth prospects of a company, the quality of a company's management, and the unique competitive advantages of a company. The Fund's bottom-up approach is supplemented with top-down considerations. The Fund generally sells a stock when, in the portfolio managers’ opinion, there is deterioration in the company’s fundamentals or if the security is no longer attractively valued. Investments may also be sold if the portfolio managers believe a higher conviction investment opportunity arises. There is no limitation on the market capitalization range of companies in which the Fund may invest. The Fund may invest a significant portion of its assets in smaller and less seasoned issuers. The Fund may also, from time to time, invest in exchange-traded funds (“ETFs”). The Fund is classified as a non-diversified mutual fund. This means that the Fund may invest a relatively high percentage of its assets in a small number of issuers. Principal Investment Risks You can lose money by investing in the Fund and your investment in the Fund may not perform as well as other similar investments. As with any fund, the value of the Fund’s investments and therefore the value of the Fund’s shares, as well as the amount of any dividend paid, may fluctuate significantly. The Fund may not achieve its investment objective, and is not intended as a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (the “FDIC”) or any other government agency. The principal risks that could adversely affect the total return on your investment include: · Issuer Risk. An issuer in which the Fund invests or to which it has exposure may perform poorly, and the value of itssecurities may therefore decline, which would negatively affect the Fund’s performance. Poor performance may be caused bypoor management decisions, competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems orshortages, corporate restructurings, fraudulent disclosures, natural disasters or other events, conditions or factors. · Market Risk. The market price of securities or other investments owned by the Fund may go up or down, sometimes rapidly orunpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industriesrepresented in the securities markets. The value of a security may decline due to general market conditions which are notspecifically related to a particular company, such as real or perceived adverse economic conditions, changes in the generaloutlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. The value of asecurity may also decline due to factors which affect a particular industry or industries, such as labor shortages or increasedproduction costs and competitive conditions within an industry. During a general downturn in the securities markets, multipleasset classes may decline in value simultaneously. Equity securities generally have greater price volatility than fixed incomesecurities. · Focused Investment Risk. At times the Fund may have a significant portion of its assets invested in securities of companiesconducting business in a broadly related group of industries within an economic sector. Companies in the same economicsector may be similarly affected by economic or market events, making the Fund more vulnerable to unfavorabledevelopments in that economic sector than funds that invest more broadly. · Smaller and Less Seasoned Companies Risk. The Fund may also invest in securities issued by smaller companies and inless seasoned issuers, including through initial public offerings and private placements. Smaller companies and, to a greaterextent, less seasoned companies, may have more limited product lines, markets and financial resources than larger, moreseasoned companies and, especially in the case of initial public offerings and private placements, their securities may trade 68 less frequently and in more limited volume than those of larger, more mature companies, and the prices of their securities may tend to be more volatile than those of larger, more established companies. · Growth Investing Risk. Securities with different characteristics tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment. Growth securities may be more volatile than other securities because they are more sensitive to investor perceptions of the issuing company’s growth potential. Growth-oriented funds will typically underperform when value investing is in favor. In addition, growth securities typically trade at a higher multiple of earnings than other types of equity securities. Accordingly, the market values of growth securities may never reach their expected market value and may decline in price. · Non-Diversification Risk. Because the Fund may invest a higher percentage of its assets in a small number of issuers, the Fund is more susceptible to any single economic, political or regulatory event affecting one or more of those issuers than is a diversified fund. Performance The Fund has not yet completed a full calendar year of investment operations and therefore does not have any performance history. Once the Fund has completed a full calendar year of operations, a bar chart and table will be included that will provide some indication of the risks of investing in the Fund by showing the variability of the Fund’s returns based on net assets and comparing the Fund’s performance to its benchmark index. Management Henderson Global Investors (North America) Inc. is the investment adviser of the Fund. Geneva Capital Management is the subadviserof the Fund. The following individuals make up the Fund’s portfolio management team: · Michelle Picard, CFA, Portfolio Manager, has been a member of the Fund’s portfolio management team sinceinception in December 2014. · W. Scott Priebe, Portfolio Manager, has been a member of the Fund’s portfolio management team since inception inDecember 2014. · Derek Pawlak, Portfolio Manager, has been a member of the Fund’s portfolio management team since inception inDecember 2014. Purchases and Sales of Fund Shares The following table illustrates the minimum investment requirements for the Fund’s Class A and Class C shares: Account Type Minimum to Open an Account Minimum Balance Regular IRA and Roth IRA Coverdell Education Savings Account (Educational IRA) Automatic Investment Plan Subject to meeting the Class I shares eligibility requirements, please check with your individual consultant, financial intermediary, plan administrator or third party record-keeper for information about the minimum investment requirements that may be imposed by such party. You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open. You may purchase, redeem or exchange Class A, Class C or Class I shares of the Fund either through a financial adviser, financial intermediary or directly through the Fund. Tax Information The Fund intends to make distributions annually. You will generally have to pay federal income taxes, and any applicable state or local taxes, on the distributions you receive from the Fund as ordinary income or capital gains unless you are investing through a tax-exempt account such as a qualified retirement plan. Distributions on investments made through tax-deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those plans or accounts. Financial Intermediary Compensation If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your financial adviser to recommend the Fund over another investment. Ask your financial adviser or visit your financial intermediary’s website for more information. 69 Additional Information about Investment Strategies and Risks This section describes certain investment strategies and policies that each Fund may utilize in pursuit of its investment objective(s) and/or under certain circumstances, as well as additional factors and risks involved with investing in the Funds. Additional Investment Strategies Please see the section entitled “Principal Investment Strategies” in the “Fund Summaries” above for a complete discussion of each Fund’s principal investment strategies. All Funds: Temporary Investments and Other Measures. As a temporary measure for defensive purposes, each Fund may invest up to 100% of its assets in US or non-US currency denominated short-term investments, including cash or cash equivalents, corporate debt, or direct or indirect US and non-US government and agency obligations, money market instruments, bank obligations, commercial paper, corporate notes and repurchase agreements. Each Fund may make these investments or increase its investment in these securities when the managers are unable to find enough attractive long-term investments, to reduce exposure to each Fund’s primary investments when the managers believe it is advisable to do so or when adverse or unusual market, economic, political or other conditions exist. Each Fund may take such portfolio positions for as long a period as deemed necessary. In doing so, each Fund may succeed in avoiding losses but may otherwise fail to achieve its investment objective(s). However, there can be no guarantee that a defensive strategy will be successful. Investing defensively may adversely affect Fund performance. During these times, the managers may make frequent portfolio holding changes, which could result in increased trading expenses and taxes, and decreased Fund performance. As part of its normal operations, each Fund may hold cash or invest a portion of its portfolio in short-term interest bearing US dollar denominated securities, pending investments or to provide for possible redemptions. Investments in such short-term debt securities can be sold easily and have limited risk of loss, but earn only limited returns. Each Fund may increase its cash holdings and/or such short-term investments in anticipation of a greater than normal number of shareholder redemptions. Lending of Portfolio Securities. Each Fund may make secured loans of its portfolio securities amounting to not more than 33S% of its total assets (taken at market value at the time of such loan), in pursuit of additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. Securities loans are made to banks and broker-dealers, via a lending agent, pursuant to agreements requiring that loans be continuously secured by collateral at least equal at all times to the value of the securities on loan. The borrower pays to each Fund an amount equal to any dividends or interest received on securities lent. Each Fund retains all or a portion of the interest received on investment of the cash collateral or receive a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities pass to the borrower, each Fund retains the right to call the loans at any time on reasonable notice, and it will do so in order that the securities may be voted by each Fund if the holders of such securities are asked to vote upon or consent to matters that the investment adviser believes might materially affect the investment. Each Fund may also call such loans in order to sell the securities involved. 70 Investment Risks Please see the section entitled “Principal Investment Risks” in the “Fund Summaries” above for a description of each Fund’s principal investment risks. The following information about investment risks is intended to supplement the “Principal Investment Risks” section and address general investing risks and risks associated with certain other investment strategies and instruments. (For convenience and consistency, the term “managers” is used herein and should be understood as also applying to those funds with a single portfolio manager. Similarly, references to “the Fund” should be understood as applying to each applicable Fund. ) All Asset Fund Dividend & Income Builder Fund Emerging Markets Fund European Focus Fund Global Equity Income Fund Global Technology Fund High Yield Opportunities Fund International Long/Short Equity Fund International Opportunities Fund International Select Equity Fund Strategic Income Fund Unconstrained Bond Fund US Growth Opportunities Fund Asset-Backed Securities
